Exhibit 10.1
 
CREDIT AGREEMENT
dated as of March 8, 2011
among
DANA FINANCIAL SERVICES IRELAND LIMITED,
as the Borrower,
VARIOUS LENDERS,
as the Lenders,
and
ING CAPITAL LLC,
as a Lender and as Agent for the Lenders
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
Article 1 DEFINITIONS
  1
Section 1.1 Defined Terms
  1
Section 1.2 Use of Defined Terms
  21
Section 1.3 Cross-References
  22
Section 1.4 Accounting and Financial Determinations
  22
 
   
Article 2 COMMITMENTS
  22
Section 2.1 Commitment
  22
Section 2.1.1 Facility Commitment
  22
Section 2.1.2 Conditions Under Which Agent and Lenders Not Required to Extend
Credit
  22
Section 2.2 Establishment of Reserves
  22
Section 2.3 Unused Commitment Fee and Agent’s Fees
  23
Section 2.4 Increased Costs; Capital Adequacy
  23
Section 2.5 Defaulting Lenders
  24
Section 2.6 New Affiliated Sellers
  25
 
   
Article 3 LOANS AND NOTES
  25
Section 3.1 Borrowing Procedure
  25
Section 3.2 Disbursement of Loans
  25
Section 3.3 Notes
  26
Section 3.4 Principal Payments
  26
Section 3.4.1 Repayments and Prepayments
  26
Section 3.4.2 Facility Loans on Borrower’s Behalf
  26
Section 3.4.3 Reduction of Commitment
  26
Section 3.5 Interest
  27
Section 3.5.1 Interest Rates
  27
Section 3.5.2 Continuation and Conversion Elections
  27
Section 3.5.3 Post-Default Rates
  28
Section 3.5.4 Payment Dates
  28
Section 3.5.5 Rate Determinations
  28
Section 3.5.6 Limitation on Types of Loans
  28
Section 3.5.7 Illegality
  29
Section 3.5.8 Treatment of Affected Loans
  29
Section 3.5.9 Compensation
  29
Section 3.6 Taxes
  30
Section 3.7 Payments, Interest Rate Computations, Other Computations, Etc.
  31 
Section 3.8 Proration of Payments
  32
Section 3.9 Setoff
  32
Section 3.10 Use of Proceeds
  32
Section 3.11 Letters of Credit
  32
Section 3.11.1 Manner of Issuance
  33

 



--------------------------------------------------------------------------------



 



          Page
Section 3.11.2 Terms of Letters of Credit
  33
Section 3.11.3 Drawings Under Letters of Credit
  33
Section 3.11.4 Letter of Credit Fees
  34
Section 3.11.5 Limitation of Liability With Respect to Letters of Credit
  34
Section 3.11.6 Cash Collateralization
  35
Section 3.12 Mitigation Obligations; Replacement of Lenders
  35
 
   
Article 4 CONDITIONS TO LOANS
  37
Section 4.1 Initial Loans and Letters of Credit
  37
Section 4.1.1 Loan Documents
  37
Section 4.1.2 Resolutions, Etc.
  37
Section 4.1.3 Notes
  37
Section 4.1.4 No Contest, Etc.
  37
Section 4.1.5 Certificate as to Completed Conditions, Warranties, No Default,
Etc.
  37
Section 4.1.6 Compliance with Requirements of Law
  38
Section 4.1.7 Opinions of Counsel
  38
Section 4.1.8 Closing Fees, Expenses, Etc.
  38
Section 4.1.9 Perfection
  38
Section 4.1.10 Review of Borrower’s Legal Structure
  38
Section 4.1.11 Governmental Approvals, Licenses, Permits, Etc.
  38
Section 4.1.12 Affiliated Purchase Agreements
  38
Section 4.1.13 [Reserved]
  38
Section 4.1.14 Irish Subsidiary
  38
Section 4.1.15 Other Documents, Certificates, Etc.
  39
Section 4.2 All Loans and Letters of Credit
  39
 
   
Article 5 REPRESENTATIONS AND WARRANTIES, ETC.
  39
Section 5.1 Organization, Power, Authority, Etc.
  39
Section 5.2 Due Authorization
  40
Section 5.3 Validity, Etc.
  40
Section 5.4 [Omitted]
  40
Section 5.5 Solvency
  40
Section 5.6 Absence of Default
  40
Section 5.7 Litigation, Legislation, Etc.
  40
Section 5.8 Taxes
  40
Section 5.9 Ownership of Properties; Collateral
  41
Section 5.10 Accuracy of Information
  41
Section 5.11 Subsidiaries
  41
Section 5.12 Data Protection
  41
Section 5.13 Purchased Affiliated Accounts
  41
Section 5.14 Anti-Terrorism Laws
  41
 
   
Article 6 COVENANTS
  42
Section 6.1 Affirmative Covenants
  42
Section 6.1.1 Financial Information, Etc.
  42

- ii - 



--------------------------------------------------------------------------------



 



          Page
Section 6.1.2 Maintenance of Corporate Existence, Etc.
  43
Section 6.1.3 Foreign Qualification
  43
Section 6.1.4 Payment of Taxes, Etc.
  43
Section 6.1.5 Insurance
  43
Section 6.1.6 Notice of Default, Litigation, Etc.
  43
Section 6.1.7 Books and Records
  44
Section 6.1.8 Maintenance of Properties, Etc.
  44
Section 6.1.9 Maintenance of Licenses and Permits
  44
Section 6.1.11 Compliance with Laws
  45
Section 6.1.12 Deposit Accounts
  45
Section 6.2 Negative Covenants
  45
Section 6.2.1 Business Activities
  45
Section 6.2.2 Indebtedness
  45
Section 6.2.3 Liens
  45
Section 6.2.4 Financial Covenant
  46
Section 6.2.5 Investments
  46
Section 6.2.6 Restricted Payments, Etc.
  46
Section 6.2.7 Consolidation Merger, Etc.
  46
Section 6.2.8 Subsidiaries
  47
Section 6.2.9 Asset Dispositions, Etc.
  47
Section 6.2.10 Modification of Organic Documents, Etc.
  47
Section 6.2.11 Transactions with Affiliates
  47
Section 6.2.12 Change in Accounting Method
  48
Section 6.2.13 Change in Fiscal Year End
  48
Section 6.2.14 Amendments to Affiliated Purchase Agreements
  48
Section 6.2.15 Compliance with Anti-Terrorism Laws
  48
 
   
Article 7 EVENTS OF DEFAULT
  48
Section 7.1 Events of Default
  48
Section 7.1.1 Non-Payment of Obligations
  48
Section 7.1.2 Non-Performance of Certain Covenants
  48
Section 7.1.3 Defaults Under Other Loan Documents; Non-Performance of Other
Obligations
  49
Section 7.1.4 Bankruptcy
  49
Section 7.1.5 Breach of Warranty
  49
Section 7.1.6 Breach by Affiliated Seller
  49
Section 7.1.7 Default on Other Indebtedness, Etc.
  49
Section 7.1.8 Failure of Valid, Perfected Lien
  49
Section 7.1.9 Judgments
  49
Section 7.1.10 Loss of Permits, Etc.
  50
Section 7.1.11 Change of Control
  50
Section 7.2 Action if Bankruptcy Default
  50
Section 7.3 Action if Other Event of Default
  50
Section 7.4 Application of Proceeds Following Default
  51  
Article 8 THE AGENT
  51 
Section 8.1 Actions
  51

- iii - 



--------------------------------------------------------------------------------



 



          Page
Section 8.2 Funding Reliance, Etc.
  52
Section 8.3 Exculpation
  52
Section 8.4 Successor
  53
Section 8.5 Loans and other Transactions by the Agent and its Affiliates
  53
Section 8.6 Credit Decisions
  53
Section 8.7 Copies, Etc.
  53  
Article 9 MISCELLANEOUS
  54
Section 9.1 Waivers, Amendments, Etc.
  54
Section 9.2 Notices
  55
Section 9.3 Costs and Expenses
  56
Section 9.4 Indemnification
  56
Section 9.5 Survival
  57
Section 9.6 Severability
  57
Section 9.7 Headings
  57 
Section 9.8 Counterparts, Effectiveness, Etc.
  57
Section 9.9 Governing Law; Entire Agreement
  58
Section 9.10 Successors and Assigns
  59 
Section 9.11 Sale and Transfers, Participations, Etc.
  59
Section 9.12 Other Transactions
  61
Section 9.13 Confidentiality
  61
Section 9.14 Change in Accounting Principles
  61
Section 9.15 Waiver of Jury Trial, Etc.
  61
Section 9.16 Limitation of Liability
  62
Section 9.17 Usury Savings Clause
  62
Section 9.18 Judgment Currency
  63
Section 9.19 USA PATRIOT Act Notice and Customer Verification
  63
 
   

      SCHEDULES AND EXHIBITS
 
   
Schedules
   
 
   
Schedule 1.1A
  Closing Date Affiliated Sellers and Affiliated Purchase Agreements
Schedule 1.1B
  Eligible Account Debtor Jurisdictions
Schedule 1.1C
  European Operation Companies
Schedule 1.1D
  Additional Affiliated Sellers
Schedule 6.2.3
  Permitted Liens
Schedule 6.2.4
  Fixed Charge Coverage Ratio

- iv - 



--------------------------------------------------------------------------------



 



      Exhibits      
Exhibit A
  Form of Facility Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Borrowing Base Certificate
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Continuation/Conversion Notice
Exhibit F
  Form of Letter of Credit Request

- v - 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of March 8, 2011 (this “Agreement”), is
made among (i) DANA FINANCIAL SERVICES IRELAND LIMITED a limited liability
company incorporated under the Laws of Ireland (the “Borrower”); (ii) the
various lenders from time to time party hereto (the “Lenders”); and (iii) ING
CAPITAL LLC, a Delaware limited liability company, as a Lender and as agent for
the Lenders (in such capacity, the “Agent”).
W I T N E S S E T H:
RECITALS
     WHEREAS, the Borrower desires to obtain from the Lenders a senior secured
revolving credit facility in an aggregate principal amount, initially, of Fifty
Million Euros (€50,000,000); and
     WHEREAS, the Lenders are willing, on the terms and conditions hereinafter
set forth (including, without limitation, Articles 2 and 4), to extend such
revolving credit facility to the Borrower and make extensions of credit to the
Borrower pursuant thereto; and
     WHEREAS, the credit facility will be used in the manner described in
Section 3.9 below;
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE 1
DEFINITIONS
     SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
     “Account Debtor” means any Person who is or may become obligated under,
with respect to, or on account of, an Account.
     Accounts” means, for any Person, all amounts payable to such Person, for
property that has been or is to be sold or leased, licensed, assigned or
otherwise disposed of by such Person, or for services rendered or to be rendered
by Person, to another Person, whether, now or hereafter owned or acquired by
such Person or in which such Person now or hereafter has or acquires any rights.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls or is controlled by or under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to “control” another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management or policies of such other Person, whether
through the ownership of Voting Stock, by contract or otherwise and the terms
“controlled by” and “under

 



--------------------------------------------------------------------------------



 



     common control with” shall have correlative meanings; provided, however,
that no Lender shall be deemed to be an Affiliate of the Borrower.
     “Affiliated Purchase Agreements” means the series of purchase and servicing
agreements made between Borrower, as purchaser, and each of the Affiliated
Sellers, as sellers, in respect of the sale and purchase and servicing after
purchase of Purchased Affiliated Accounts by the Borrower from the Affiliated
Sellers from time to time, which, on the Closing Date, shall be limited to those
set described on Schedule 1.1A annexed hereto.
     “Affiliated Sellers” means (i) the Affiliates of the Borrower set forth and
described as such on Schedule 1.1A annexed hereto, and (ii) such other
Affiliates of the Borrower within the European Operations Companies as the
Borrower may elect to add, subsequent to the Closing Date, either from among the
Affiliates described on Schedule 1.1D annexed hereto or, if otherwise, with the
prior approval of the Agent, in its Permitted Discretion, subject, in the case
of clause (ii) above, to compliance with Section 2.6.
     “Agent” means ING, as agent for the Lenders pursuant to the terms of this
Agreement, or such other Person as shall have subsequently been appointed as the
successor agent pursuant to Section 8.4.
     “Agreement” has the meaning set forth in the preamble to this Agreement and
includes this Credit Agreement as originally in effect on the Closing Date and
as thereafter from time to time amended, supplemented, amended and restated, or
otherwise modified and in effect.
     “Anti-Terrorism Laws” shall mean any Requirement of Law related to
terrorism financing or money laundering in any relevant jurisdiction including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (“the USA PATRIOT Act”) of 2001 (Title III
of Pub. L. 107-56), The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959), the Trading With the Enemy Act (50 U.S.C. § 1
et seq., as amended) and Executive Order 13224 (effective September 24, 2001).
     “Applicable Margin” means (i) for Eurodollar Loans, three and 50/100ths of
one percent (3.50%) per annum, and (ii) for Base Rate Loans, two and 50/100ths
of one percent (2.50%) per annum.
     “Approval” means each and every approval, consent, filing and registration
by or with any federal, state or other regulatory authority (domestic or
foreign) necessary to authorize or permit the execution, delivery or performance
of this Agreement, the Notes or any other Loan Document, the granting of any
security contemplated hereby or thereby, the validity or enforceability hereof
or thereof, or the consummation of the transactions contemplated by the Loan
Documents.
     “Authorized Person,” in respect of any Transaction Party, means any Person
whose signature, incumbency and authority to bind such Transaction Party to
contract shall have been certified to the Agent and the Lenders pursuant to
Section 4.1.2(a) (including, if so certified, Dana Europe A.G.) or which are so
certified after the Closing Date in a certificate conforming to the requirements
of Section 4.1.2(a).

- 2 -



--------------------------------------------------------------------------------



 



     “Bank Products” means all bank, banking, financial, and other similar or
related products and services, offered by any Lender (or any Affiliate of a
Lender) to the Borrower in connection with the transactions contemplated hereby,
including, without limitation, (a) cash management or related services;
(b) bankers’ acceptances, drafts, (and the issuance, amendment, renewal, or
extension thereof), documentary services, foreign currency exchange services;
and (c) interest rate swap, hedge, dollar or similar agreements.
     “Base Rate Loans” means Loans, or portions thereof, that bear interest on
the basis of the ING Alternate Base Rate.
     “Board of Directors” means the board of directors of a corporation or any
comparable governing body of any entity that is not a corporation.
     “Borrower” has the meaning set forth in the preamble to this Agreement.
     “Borrowing” means any group of Facility Loans, or portions thereof, of the
same type and, in the case of Eurodollar Loans, having the same Interest Period,
in each case made, converted or continued by the Lenders on the same Business
Day pursuant to the same Borrowing Request or Continuation/Conversion Notice in
accordance with Sections 3.1 or 3.4.2, respectively.
     “Borrowing Base” means, on any date of determination, an amount equal to:
(a) eighty-five percent (85%) of Eligible Accounts, minus (b) such reserves as
may be established from time to time by the Agent pursuant to Section 2.2
hereof.
     “Borrowing Base Certificate” means a certificate of an Authorized Person of
the Borrower in the form of Exhibit C attached hereto.
     “Borrowing Request” means a Loan request and certificate duly executed by
an Authorized Person of the Borrower in the form of Exhibit B attached hereto.
     “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in London, New York City, Dublin, Luxembourg,
Paris, Amsterdam and Zurich and (in relation to any date for payment or purchase
of Euro) any TARGET Day.
     “Capital Stock” of Borrower means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate Stock or other equity participations,
including partnership interests and limited liability company membership
interests, whether general or limited, voting or non-voting, of Borrower,
including any preferred Stock.
     “Charges” means all federal, state, provincial county, city, municipal,
local, foreign or other governmental (a) taxes at the time due and payable, and
(b) levies, assessments, charges, liens, claims or encumbrances upon or relating
to (i) the Collateral, (ii) the Obligations, (iii) a Person’s employees,
payroll, income or gross receipts, (iv) a Person’s ownership or use of its
assets, or (v) any other aspect of a Person’s businesses.
     “Closing Date” means the date of this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the Borrower in and upon which a Lien
is granted to the Agent, for its benefit and the ratable benefit of the Lenders,
under any of the Loan Documents, including, without limitation, (a) the “Charged
Property” under and as defined in the Security Agreement, (b) all ownership
interests, participation interests, security interests or other interests or
rights of any nature in such Accounts and any Related Security with respect
thereto and (c) all rights to Collections, (d) all rights to Deposit Accounts,
to the extent provided in any applicable Deposit Account Control Agreement, and
(e) all rights, title, interests and claims of the Borrower under the Affiliated
Purchase Agreements. For avoidance of doubt, the Collateral shall include all
Accounts owned by the Borrower, including any which are not (or are no longer)
Eligible Accounts, to the extent purchased from the Affiliated Sellers under the
Affiliated Purchase Agreements.
     “Collections” means, collectively (without duplication) (a) all cash
collections (including, if applicable, any value added taxes) and other cash
proceeds of the Purchased Affiliate Accounts, including all finance charges,
cash proceeds of Related Security with respect to any such Account, and any
payments made by any Affiliated Seller as servicer with respect to such Account
(including any payments deemed made pursuant to the terms of the relevant
Affiliated Purchase Agreement), (b) if applicable, all recoveries of value added
tax from any relevant Governmental Authority relating to any such Account that
is a Defaulted Account and (c) all other cash collections and other cash
proceeds of the Collateral.
     “Commitment” means, with respect to any Lender, its Facility Commitment.
     “Commitment Increase” has the meaning set forth in Section 3.4.4.
     “Compliance Certificate” means a certificate duly executed by an Authorized
Person of the Borrower in the form of Exhibit D attached hereto.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Person of the Borrower
in the form of Exhibit E attached hereto.
     “Contract” means in relation to any Account, any and all contracts,
invoices, notes or other writings, including any agreement evidenced by a
purchase order or similar document, pursuant to or under which an Account Debtor
becomes or is obligated to make payments on or in respect of such Account.
     “Contractual Obligation” means, any obligation arising under any Instrument
or undertaking to which a Person is a party or by which it or any of its
property is bound, excluding, in the case of the Borrower, any Loan Document to
which it is party.
     “Data Protection Law” means the EU Data Protection Directive (95/46/EC),
the Irish Data Protection Act, 1988 and the Irish Data Protection (Amendment)
Act 2003 or any other applicable Law or regulation relating to data protection
or privacy.
     “Dana European Entities” means Dana International Luxembourg SARL and each
of its Subsidiaries.

- 4 -



--------------------------------------------------------------------------------



 



     “Default” means any condition that constitutes an Event of Default, or
that, with the giving of any notice or lapse of time or both, would constitute
an Event of Default.
     “Defaulting Lender” shall mean any Lender, as determined by the Agent, that
(a) has failed to fund any portion of its Loans or participations in Letters of
Credit required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder, (b) has notified the Agent, any
Lender and/or the Borrower in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) has otherwise failed to pay over to the Agent
or any Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) shall take, or is the Subsidiary of any Person that has taken,
any action or be (or is) the subject of any action or proceeding of a type
described in Section 7.1.4 (or any comparable proceeding initiated by a
Governmental Authority having jurisdiction over such Lender or such Person).
     “Deposit Account” means any deposit account maintained with a bank or other
depository institution.
     “Deposit Account Control Agreement” means any deposit account control
agreement executed by and among the Borrower, the Agent, for the benefit of
itself and the Lenders, and the depository institution at which such the
Borrower maintains a Deposit Account or any acknowledgement of charge executed
by such an institution in favor of the Agent, in each case in a form and
substance to be satisfactory to the Agent, in its Permitted Discretion.
     “Eligible Account Debtor” means any Account Debtor (a) that is a resident
of an Eligible Account Debtor Jurisdiction, (b) that is not an Governmental
Authority (other than any Governmental Authority that is a body corporate
created under public Law all or part of whose activities is commercial and which
does not benefit from sovereign immunity), (c) that is not an individual, and
(d) that is not an Affiliate of any Transaction Party; except, in each case, as
otherwise may be approved by the Agent from time to time, in its Permitted
Discretion.
     “Eligible Account Debtor Jurisdiction” means (i) Italy, Belgium, Germany,
China and Japan and (ii) other jurisdictions as may be approved by the Agent
from time to time in its Permitted Discretion, which shall include, initially,
subject to adjustment by the Agent from time to time in its Permitted Discretion
upon giving the Borrower at least thirty (30) days advance notice thereof
(unless an Event of Default has occurred which is then continuing), all those
jurisdictions listed on Schedule 1.1B annexed hereto.
     “Eligible Currency” means Japanese Yen, Euros, Dollars, British Pounds
Sterling and any other currency approved by the Agent from time to time, in its
Permitted Discretion.
     “Eligible Purchased Affiliate Account” means, at any time,

- 5 -



--------------------------------------------------------------------------------



 



     (A) any Purchased Affiliate Account owing by an Eligible Account Debtor to
the Borrower in an Eligible Currency:
     (a) which has been originated by an Affiliated Seller in the ordinary
course of business and represents the purchase price of goods sold by such
Affiliated Seller to an Account Debtor;
     (b) which has been validly sold by such Affiliated Seller to the Borrower
pursuant to (and in accordance in all material respects with) an Affiliated
Purchase Agreement with the result that the Borrower has good and marketable
title thereto (together with the Collections and Related Security related
thereto, subject to the Related Security Covenant), free and clear of all Liens
(other than Permitted Liens);
     (c) which does not arise from the sale of any goods that are subject to a
Lien (other than any Permitted Lien) covering the proceeds of such goods, if
such Lien would extend to such Account;
     (d) which is evidenced by an invoice, proof of shipment or other writing,
has been billed to the relevant Account Debtor, is payable directly to the
Borrower, and, according to the terms thereof and any Contract related thereto,
is required to be paid in full (subject to any contractual rebate or discount)
within one hundred fifty (150) days from the invoice date of such Account;
     (e) which if such Account has a credit balance, such credit balance has
been outstanding for not more than sixty (60) days;
     (f) as to which no payment, or part thereof, remains unpaid for sixty-one
(61) or more days from the original due date for such Account;
     (g) as to which no payment, or part thereof, remains unpaid for one hundred
fifty (150) or more days from the invoice date of such Account;
     (h) as to which no Event of Bankruptcy has occurred and is continuing with
respect to the Account Debtor thereon;
     (i) which arises pursuant to a Contract with respect to which the
applicable Affiliated Seller has performed in all material respects all
obligations required to be performed by it thereunder in order to have such
Purchased Affiliate Account become due and payable thereunder;
     (j) which does not arise from a sale pursuant to which the applicable
Account Debtor has the right to return the goods for which it has become
obligated to pay in the event it is unable to sell such goods and in respect of
which the applicable Affiliated Seller is obligated to refund to such Account
Debtor any amount in respect of such returned goods;
     (k) as to which the Affiliated Seller is in compliance in all material
respects with the terms of such Purchased Affiliate Account or the related
Contract;

- 6 -



--------------------------------------------------------------------------------



 



     (l) which arises under a Contract that, together with such Account, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Account Debtor, enforceable against such Account Debtor except as
such enforcement against such Account Debtor may be limited by any applicable
Insolvency Law or by general principles of Law or equity (regardless of whether
enforcement is sought in a proceeding in equity or at Law), in each case, under
all applicable Law;
     (m) which, together with the Contract related thereto, does not contravene
in any material respect any Law applicable thereto (including Laws relating to
truth in lending, cost of credit disclosure, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy);
     (n) the Account Debtor of which has been directed to make all payments with
respect to such Account to a Collection Account, in each case, with respect to
which a valid and enforceable Deposit Account Control Agreement is in effect,
     (o) the assignment of which (together with the Collections and Related
Security related thereto subject to the Related Security Covenant) under the
applicable Affiliated Purchase Agreement to the Borrower and the grant of a
charge, security interest or pledge in respect thereof (together with the
Collections and Related Security related thereto, subject to the Related
Security Covenant) to the Agent, on behalf of the Lender Parties, pursuant to
the Security Documents, in each case, does not in any material respect violate,
conflict with or contravene any applicable Laws or any contractual or other
restriction, limitation or encumbrance (including any restriction or limitation
under the related Contract);
     (p) which, together with the Contract related thereto, has not been
rewritten, varied, waived or extended or otherwise been re-invoiced and has not
otherwise had its invoice date or due date changed, except in the ordinary
course of business and not for the purpose of extending the time for payment
thereof; e.g., no “re-cycled” Accounts shall be eligible;
     (q) with respect to which all of the Borrower’s right, title and interest
in such Account in respect thereof, in each case, together with the Related
Security, subject to the Related Security Covenant, is subject to a first
priority charge, security interest or pledge under all applicable Laws in favor
of the Agent, on behalf of the Secured Parties, free and clear of all Liens
(other than Permitted Liens);
     (r) which is not subject to any contra-account, litigation, disputes,
counterclaim, offset, warranty claim, rebate or other reduction or defense in
the amount thereof, provided that such Accounts shall only be ineligible to the
extent thereof;
     (s) which does not exceed any “country” limit established by the Agent, in
its Permitted Discretion, either (i) on the Closing Date, which shall be limited
to the Peoples Republic of China, Four Million Euros (€4,000,000), or (ii) from
time to time after the Closing Date, upon giving the Borrower at least thirty
(30) days advance notice thereof unless an Event of Default has occurred which
is then continuing; in each case, to the extent applicable Eligible Accounts
exceed such limit;

- 7 -



--------------------------------------------------------------------------------



 



     (t) which is not an Account requiring consent of an Account Debtor for
assignment where such Account Debtor has not consented to the assignment of such
Account pursuant to the applicable Affiliated Purchase Agreement;
     (u) which is governed by the Laws of an Eligible Account Debtor
Jurisdiction;
     (v) which is not an Account of an Account Debtor whose customary practice
is to prepay in whole or in part, amount of the Accounts owing by it, to the
extent of such prepayment;
     (w) which is not part of a supplier payment system where a bank, acting on
the Borrower’s behalf, collects from the Account Debtor’s bank at the end of
invoice term, including the Ricevuta Bancaria system in Italy;
     (x) which is not an Account where the underlying goods sold are shipped
“free on board” so long as the goods remain in transit;
     (y) with respect to which not more than fifty percent (50%) of the
aggregate outstanding balance of all Purchased Affiliated Accounts owing by such
Account Debtor are more than sixty (60) days past their original due date; and
     (z) with respect to which the aggregate outstanding balance of the Eligible
Purchased Affiliated Accounts of such Account Debtor do not exceed ten percent
(10%) of the aggregate outstanding balance of all then outstanding Eligible
Purchased Affiliate Accounts thereof, with the excess thereof being ineligible;
provided, that, the determination by the Agent in its Permitted Discretion that
any Purchased Affiliate Account shall be deemed ineligible by virtue of its
being described by one of such categories shall not be deemed to indicate that
such Account may not also be deemed ineligible by virtue of being described by
any other such category or to preclude the Agent from reclassifying such Account
into such other category, should such Account cease to be described by the first
such category; and
     (B) any other Purchased Affiliate Account approved by the Agent from time
to time, in its Permitted Discretion.
     “Embargoed Person” shall mean any party that (i) is publicly identified on
the most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.
     “Euro” and the sign “€” mean lawful money of the Participating Member
Status.
     “Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the higher of: (i) one percent (1.0%)
per annum or (ii) the rate

- 8 -



--------------------------------------------------------------------------------



 



per annum determined on the basis of the rate for deposits in Euros for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on the Reuters Screen LIBOR01 Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market) as of 11:00 A.M., London time, two (2) Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on the Reuters Screen LIBOR01 Page (or otherwise on such other page or
screen), the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Agent or, in the absence of such availability, by
reference to the rate at which the Agent is offered Dollar deposits at or about
11:00 A.M., New York City time, two (2) Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.
     “Eurodollar Loans” means Loans, or portions thereof, that bear interest on
the basis of the Eurodollar Rate.
     “Eurodollar Rate” means, with respect to any Borrowing of Eurodollar Loans
for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/16th of 1%) determined by the Agent to be equal to
(i) the Eurodollar Base Rate for such Borrowing for such Interest Period divided
by (ii) one (1) minus the Statutory Reserves (if any). The Eurodollar Rate for
any Interest Period will be determined initially by the Agent on the basis of
the Reserve Requirement in effect on the date two (2) Business Days prior to the
commencement of such Interest Period and, from time to time thereafter during
such Interest Period, such Eurodollar Rate shall be adjusted automatically on
and as of the effective date of any change in the Reserve Requirement during
such Interest Period. Notwithstanding the foregoing, for purposes of clause
(c) of the definition of ING Alternate Base Rate, the rates referred to above
shall be the rates as of 11:00 a.m., London, England time, on the date of
determination (rather than the second London Business Day preceding the date of
determination).
     “European Operations Companies” means the companies (including the
Transaction Parties) described in Schedule 1.1C annexed hereto, as the
composition of those companies may be changed from time to time (other than with
respect to the Transaction Parties) by the Borrower, with notice to the Agent.
     “European Operations Report” means a financial report, to include profit
and loss statement, EBITDA and other financial information to the extent
reasonably requested by the Agent (but, for avoidance of doubt, no balance
sheet), for each of the Affiliated Sellers, individually, and the European
Operations Companies, considered as a whole.
     “Event of Bankruptcy” means, with respect to any Person, the occurrence of
any of the following:
     (a) such Person shall voluntarily commence any case, proceeding or other
action, or present a petition or make an application under any Insolvency Law:
(i) relating to bankruptcy, insolvency, court protection, reorganization or
relief of debtors, seeking to have an order for

- 9 -



--------------------------------------------------------------------------------



 



relief entered with respect to it or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
examination, liquidation, administration, administrative receivership,
dissolution, court protection, composition, declaration or other similar relief
with respect to it or any of its debts’ or (ii) seeking the appointment of a
liquidator, receiver, administrative receiver, examiner, security trustee,
custodian, compulsory manager, administrator or other similar official for it or
for all or any substantial part of its assets, other than in connection with the
solvent liquidation or reorganization of such Person.
     (b) there shall be commenced, presented or made against such Person any
case, proceeding or other action referred to in clause (a) above which is not
dismissed by the relevant court, tribunal or authority or otherwise withdrawn or
terminated within sixty (60) days after its commencement;
     (c) there shall be commenced against such Person any case, proceeding or
other action seeking issuance or a warrant of attachment, sequestration,
distress, expropriation, execution, distraint or similar process against all or
any substantial part of its assets which is not dismissed or otherwise withdrawn
or terminated within sixty (60) days after its commencement;
     (d) such Person ceasing or threatening to cease to carry on its business or
stopping payment or threatening to stop payment of its debts or being, being
deemed to be or becoming unable to pay its debts within the meaning of Clause
214 of the Irish Companies Act 1963 as amended or Clause 2(3) of the Irish
Companies Amendment Act 1990, (or as the case may be, any analogous provision in
any applicable jurisdiction, including section 123(a)(a), (b) or (c) of the
Insolvency Act of 1986, as that section may be amended from time to time) or
otherwise unable to pay its debts as they fall due or the value of its assets
falling to less than the amount of its liabilities (talking into account for
both these purposes its contingent and prospective liabilities) or such Person
otherwise becoming insolvent; or
     (e) a moratorium is declared in respect of any of its Indebtedness.
     “Event of Default” means any of the events set forth in Section 7.1.
     “Facility Availability” means, on any date, an amount equal to (a) the
least among (i) the Facility Commitment Amount, or (ii) the Borrowing Base or
(iii) any time that the Borrowing Base is less than one hundred ten percent
(110%) of the Facility Commitment Amount, the Facility Block Amount; minus
(b) the sum of (1) the then aggregate outstanding principal amount of all
Facility Loans plus (2) the then aggregate outstanding amount of all Letter of
Credit Obligations.
     “Facility Block Amount” means Forty-Five Million Euros (€45,000,000)
(increasing, however, in increments of €5,000,000, for each Commitment
Increase).
     “Facility Commitment” means the commitment of the Lenders to make Facility
Loans pursuant to Section 2.1.1 and to cause the issuance of Letters of Credit
pursuant to Section 3.11.1.

- 10 -



--------------------------------------------------------------------------------



 



     “Facility Commitment Amount” means Fifty Million Euros (€50,000,000),
initially, as such amount may be (i) reduced from time to time pursuant to
Section 3.4.3 and (ii) increased from time to time pursuant to Section 3.4.4.
     “Facility Exposure” means, with respect to any Lender at any time, such
lender’s Facility Percentage of the aggregate principal amount and such time of
all then outstanding Facility Loans plus the aggregate amount at such time of
such Lender’s LC Exposure.
     “Facility Loan” means, relative to any Lender, any Loan made by such Lender
to the Borrower pursuant to Section 2.1.1.
     “Facility Office” means the office through which any Lender performs or
will perform its obligations under this Agreement and to which interest under
this Agreement is paid to such Lender.
     “Facility Maturity Date” means the earliest to occur of: (a) the fifth
(5th) anniversary of the Closing Date; (b) immediately and without further
action, the date on which any Event of Default described in Section 7.1.4
occurs; (c) the date on which any Event of Default other than an Event of
Default described in Section 7.1.4 shall have occurred and be continuing and all
Obligations are declared to be due and payable pursuant to Section 7.3.
     “Facility Note” means the promissory note of the Borrower, dated the date
hereof, and substantially in the form of Exhibit A attached hereto, as amended,
restated, supplemented or otherwise modified from time to time, and shall also
refer to all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.
     “Facility Percentage” means, as to any Lender, the percentage equivalent of
a fraction the numerator of which is the amount of such Lender’s Facility
Commitment and the denominator of which is the aggregate amount of the Facility
Commitments of all Lenders.
     “Facility Term” shall have the meaning set forth in Section 2.1.1.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
     (a) the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York; or
     (b) if such rate is not so published for any day which is a Business Day,
the arithmetic average of the quotations for such transactions received by the
Agent, in its sole discretion, either from (i) three (3) federal funds brokers
of recognized standing selected by the Agent in its sole, but reasonable,
discretion or (ii) the Reference Lenders.
     “Fee Letter” means that certain confidential fee letter agreement between
the Agent and the Borrower, dated on or prior to the Closing Date.

- 11 -



--------------------------------------------------------------------------------



 



     “Fiscal Month” means any fiscal month of a Fiscal Year.
     “Fiscal Quarter” means any fiscal quarter of a Fiscal Year.
     “Fiscal Year” means each twelve (12) month accounting period of the
applicable Person(s).
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
(or any successor).
     “GAAP” for any Person means generally accepted accounting principles in
effect from time to time applicable to such Person.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular section,
subsection, clause or provision of this Agreement or such other Loan Document.
     “including” means including without limiting the generality of any
description preceding such term.
     “Indebtedness” of Borrower means, all obligations of Borrower for borrowed
money (including all notes payable and drafts accepted representing extensions
of credit) and all obligations evidenced by bonds, debentures, notes or other
similar instruments on which interest charges are customarily paid.
     “Indemnified Liabilities” means any and all actions, causes of action,
suits, losses, costs, liabilities, damages and expenses incurred by or asserted
or awarded against any Lender Party and against which the Borrower has
indemnified the Lender Parties as provided in Section 9.4.
     “ING” means ING Capital LLC, a Delaware limited liability company, and its
successors and assigns.
     “ING Alternate Base Rate” means a fluctuating rate of interest per annum
equal to the highest of:
     (a) the per annum rate publicly quoted from time to time by The Wall Street
Journal as the “base rate on United States corporate loans posted by at least
70% of the national’s largest banks” (or, if The Wall Street Journal ceases
quoting a base rate of the type described, either (i) the per annum rate quoted
as the base rate on such corporate loans in a different national publication as
selected by Agent or (ii) the highest per annum rate of interest published by
the Federal Reserve Board in Federal Reserve statistical release H.15
(519) entitled “Selected Interest Rates” as the bank prime loan rate or its
equivalent);

- 12 -



--------------------------------------------------------------------------------



 



     (c) the Eurodollar Rate for an Interest Period of one (1) month beginning
on such day (or if such day is not a Business Day then on the immediately
preceding Business Day); or
     (d) one percent (1.0%) per annum.
Changes in the rate of interest on Base Rate Loans shall take effect on the date
of each change in the ING Alternate Base Rate.
     “Insolvency Law” means any Law relating to bankruptcy, insolvency,
administration, receivership, examination, administrative receivership,
reorganization, winding up or composition, moratorium or adjustment of debts or
the rights of creditors generally (whether by way of voluntary arrangement or
otherwise).
     “Instrument” means any contract, agreement, letter of credit, indenture,
mortgage, warrant, deed, certificate of title, document or writing (whether by
formal agreement, letter or otherwise) under which any obligation is evidenced,
assumed or undertaken, any Lien (or right or interest therein) is granted or
perfected, or any property (or right or interest therein) is conveyed.
     “Interest Period” means, relative to any Eurodollar Loans comprising part
of the same Borrowing, the period beginning on (and including) the date on which
such Eurodollar Loans are made or continued as, or converted into, Eurodollar
Loans pursuant to Section 3.1 or Section 3.5.2 and ending on (but excluding) the
date which numerically corresponds to such date one (1), two (2), three (3) or
six (6) (or, if available to and offered by all Lenders, nine (9) or twelve
(12)) months) thereafter (or, if such month has no numerically corresponding
date, on the last Business Day of such month), in either case as the Borrower
may select in its relevant notice pursuant to Section 3.1 or Section 3.5.2;
provided, however, that:
     (a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than three
(3) different dates;
     (b) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding date); and
     (c) no such Interest Period with respect to Facility Loans may end later
than the Facility Maturity Date.
     “Intermediate Holdco” means Dana European Holdings Luxembourg SARL.
     “Investment” means, relative to any Person: (a) any loan or advance made by
such Person to any other Person (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business);
(b) any ownership or similar interest held by such Person in any other Person;
and (c) the purchase of any debt or equity securities or instruments issued by
any other Person.

- 13 -



--------------------------------------------------------------------------------



 



     “Irish Subsidiary” means Dana Europe Financing (Ireland) Limited, a limited
liability company incorporated under the laws of Ireland.
     “Irish Subsidiary Collection Accounts” means Deposit Accounts opened by the
Irish Subsidiary as of the Closing Date, and used for the collection of Accounts
under the Irish Subsidiary Receivables Loan Program, including Accounts which
are Affiliated Purchased Accounts.
     “Irish Subsidiary Purchase Agreement” means the Share Purchase and
Termination Agreement, dated March 8, 2011, made among the shareholders of the
Irish Subsidiary, the Borrower and the Irish Subsidiary (among others) for the
sale and purchase of the Stock of the Irish Subsidiary .
     “Irish Subsidiary Purchase Documents” means the Irish Subsidiary Purchase
Agreement and all documents, instruments, certificates and agreements exchanged
between the parties in connection therewith.
     “Irish Subsidiary Receivables Loan Program” means the program administered
through the Receivables Loan Agreement described in the recitals to the Irish
Subsidiary Purchase Agreement.
     “Irish Subsidiary Guaranty” means a Guaranty Agreement, dated as of the
Closing Date, made by the Irish Subsidiary in favor of the Agent, for its
benefit and for the ratable benefit of the Lenders, as such agreement may be
amended, restated, supplemented or otherwise modified from time to time,
pursuant to which the Irish Subsidiary shall guarantee the payment of all
Obligations.
     “Irish Subsidiary Security Agreement” means the Deed of Charge and
Assignment, dated as the Closing Date, made by the Irish Subsidiary in favor of
the Agent, for its benefit and for the ratable benefit of the Lenders, as such
deed may be amended, restated, supplemented or otherwise modified from time to
time, in respect of the granting of a Lien on substantially the same types and
kinds of property of the Irish Subsidiary as the Collateral, including all Irish
Subsidiary Deposit Accounts, to secure the performance by the Irish Subsidiary
of the Irish Subsidiary Guaranty.
     “Law” means any law (including common Law), constitution, statute, treaty,
regulations, rule, ordinance, order, injunction, writ, decree, or award of any
Governmental Authority.
     “LC Exposure,” shall have the meaning set forth in Section 3.11.3(d).
     “Lender” means ING and any other of the various lenders as are, or may
become, parties to this Agreement as “Lenders” hereunder from time to time.
     “Lender Parties” means, collectively, the Agent and each Lender, and each
of their respective successors and assigns, and each of the respective officers,
directors, employees, attorneys and agents of the Agent and each Lender and each
of their respective successors and assigns, indemnified by the Borrower as
provided in Section 9.4.

- 14 -



--------------------------------------------------------------------------------



 



     “Letter of Credit” means an irrevocable standby or commercial letter of
credit issued by a Lender for the account of the Borrower pursuant to
Section 3.11.
     “Letter of Credit Obligation” means, in respect of each Letter of Credit,
the undrawn face amount of such Letter of Credit, plus the amount of all
drawings under such Letter of Credit for which the Agent has not been reimbursed
by the Borrower pursuant hereto.
     “Letter of Credit Sub-Facility” means the letter of credit facility
provided by the Lenders to the Borrower pursuant to Section 2.1.2 and
Section 3.11.
     “Letter of Credit Sub-Facility Amount” means Ten Million Euros
(€10,000,000),as such amount may be reduced from time to time pursuant to
Section 3.4.3.
     “Letter of Credit Request” means a request and certificate for the issuance
of a Letter of Credit, duly executed by an Authorized Person of the Borrower in
the form of Exhibit F, delivered to the Agent pursuant to Section 3.11.1,
together with the letter of credit application accompanying such request.
     “Lien” means any mortgage, pledge, hypothecation, assignment, charge,
deposit arrangement, encumbrance, lien (statutory or otherwise), adverse claim
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever, including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable Law of any jurisdiction.
     “Loan Documents” means, collectively, this Agreement, the Notes, the Irish
Subsidiary Guaranty, each Security Document, the Fee Letter, each Borrowing
Request, the Affiliated Purchase Agreements, and each other Instrument executed
and delivered by the Borrower, on or prior to the date hereof or at any time
hereafter, in connection with the transactions contemplated by this Agreement,
in each case, as amended, modified or supplemented from time to time.
     “Loans” means the Facility Loans made to the Borrower pursuant to Section
2.1.1.
     “Material Adverse Change” means a material adverse change in (a) the
financial condition, operations, performance, business or properties of the
European Operations Companies, considered as a whole, or (b) the rights and
remedies of the Lenders or the Agent under the Loan Documents, or (c) the
ability of the Borrower to repay the Obligations or the ability of the Borrower
to perform its obligations under the Loan Documents, (d) the legality, validity
or enforceability of any Loan Document or (e) the Liens granted the Agent for
its benefit and the ratable benefit of the Lenders pursuant to the Security
Documents.
     “Maturity Date” means relative to any Facility Loan or portion thereof, the
earlier of the Facility Maturity Date or such other date when such Facility Loan
or portion thereof shall be or become due and payable in accordance with the
terms of this Agreement, whether by required repayment, prepayment, declaration,
acceleration or otherwise.
     “Maximum Lawful Rate” shall have the meaning set forth in Section 9.17.

- 15 -



--------------------------------------------------------------------------------



 



     “Monthly Payment Date” means the last day of each calendar month or, if
such day is not a Business Day, the immediately preceding Business Day.
     “Notes” means, collectively, the Facility Notes.
     “Obligations” means all obligations of the Borrower with respect to the
payment or performance of any obligations (monetary or otherwise) of the
Borrower arising under or in connection with this Agreement, the Notes and the
other Loan Documents, including any Bank Products.
     “Organic Document” means, relative to any Person, its articles or
certificate of incorporation or certificate of limited partnership or
organization, its bylaws, partnership or operating agreement or other
organizational documents, and all stockholders agreements, voting trusts and
similar arrangements applicable to any of its Stock, partnership interests,
membership interests or other ownership interests, in each case, as amended.
     “Other Taxes” shall have the meaning set forth in Section 3.6(b).
     “Participating Member States” means any member state of the European
Community that adopts or has adopted the Euro as its Lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
     “Participant” means the banks or other entities that purchase participating
interests in any Loan, Note, Commitment or other interest hereunder, as provided
in subsection (a) of Section 9.11.
     “Permitted Discretion” means the reasonable discretion of the Agent
exercised by the Agent in good faith based on credit considerations. Without
limitation of the foregoing, in respect of the imposition of Reserves pursuant
to Section 2.2(vi) and the determination by the Agent that any Purchased
Affiliated Account shall not be, or shall no longer be, an Eligible Purchased
Affiliate Account as a result of the Agent’s exercise of such discretion, the
Agent may consider such factors already included in or tested by the definitions
of Reserves and Eligible Purchased Affiliate Accounts, respectively, as well as
any of the following: (i) material changes in collection history and dilution,
collectability or expected collection amounts with respect to such Accounts;
(ii) material changes in the financial condition or composition of any of the
Account Debtors; (iii) material changes in the amounts or composition of any
Charges; (iv) material changes in the financial condition or composition of any
of the Affiliated Sellers; (v) material changes in any concentration of risk,
whether by country or Account Debtor, with respect to such Accounts; and
(vi) any other factors that materially change the credit risk of lending to the
Borrower on the security of the Borrower’s Purchased Affiliate Accounts. The
burden of establishing lack of good faith, reasonable exercise or materiality
under this definition shall be on the Borrower.
     “Permitted Liens” means Liens permitted to exist in Section 6.2.3.
     “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

- 16 -



--------------------------------------------------------------------------------



 



     “Post-Default Rate” means the sum of (i) the contract rate per annum
applicable to any Loans from time to time pursuant hereto, plus (ii) two percent
(2.00%) per annum.
     “Projections” means, collectively, projections of the European Operations
Report for any given Fiscal year, delivered to Agent from time to time, prepared
by the Borrower on an annual basis, together with supporting details and a
statement of underlying assumptions.
     “Purchased Affiliate Accounts” means Accounts of the Affiliated Sellers
sold to, and purchased by, the Borrower pursuant to the Affiliated Purchase
Agreements.
     “Purchasing Lender” means any financial institution which purchases all or
any part of the rights and obligations under this Agreement and the Notes of any
Lender in accordance with Section 9.11 or Section 3.12.2.
     “Qualifying Jurisdiction” means:
     (a) a member state of the European Communities other than Ireland;
     (b) a jurisdiction with which Ireland has entered into a Tax Treaty that
has the force of law; or
     (c) a jurisdiction with which Ireland has entered into a Tax Treaty where
that treaty will (on completion of necessary procedures) have the force of law.
     “Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under this Agreement
and is:
     (a) a bank which is licensed (pursuant to section 9 of the Central Bank Act
1971 of Ireland) to carry on banking business in Ireland and which is carrying
on a bona fide banking business in Ireland (for the purposes of section 246(3)
TCA) and whose Facility Office is located in Ireland;
     (b) a body corporate:

  (i)   which, by virtue of the law of a Qualifying Jurisdiction, is resident in
the Qualifying Jurisdiction for the purposes of tax and that jurisdiction
imposes a tax that generally applies to interest receivable in that jurisdiction
by companies from sources outside that jurisdiction;     (ii)   which is a US
corporation which is incorporated in the United States and is taxed in the
United States on its worldwide income;     (iii)   which is a US limited
liability company where (I) the ultimate recipients of the interest would
themselves be Qualifying Lenders under sub-paragraphs (i), (ii) or (iv) of this
paragraph (d), and (II) business is conducted through the US limited liability
company for market reasons and not for tax avoidance purposes; or

- 17 -



--------------------------------------------------------------------------------



 



  (iv)   where the interest:

  (1)   is exempted from the charge to Irish income tax under a Tax Treaty in
force on the date the interest is paid; or     (2)   would be exempted from the
charge to Irish income tax if a Tax Treaty which has been signed but is not yet
in force had the force of law on the date the interest is paid,

      except where, in respect of each of sub-paragraphs (i) to (iv), interest
payable to that body corporate in respect of an advance under this Agreement is
paid in connection with a trade or business which is carried on in Ireland by
that body corporate through a branch or agency;

     (c) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money and whose Facility Office is located in
Ireland where the interest on the advance under this Agreement is taken into
account in computing the trading income of such body corporate and such body
corporate has complied with the notification requirements under section 246(5)
TCA; or
     (d) a Treaty Lender.
     “Quarterly Payment Date” means the last day of each March, June, September
and December or, if such day is not a Business Day, the immediately preceding
Business Day.
     “Reference Lenders” means, collectively, JPMorgan Chase Bank, N.A.,
Citibank, N.A. and Bank of America, N.A.
     “Regulatory Change” means, as to any or all of the Lenders or the Agent,
any change (including, without limitation, any change in the interpretation)
occurring after the Closing Date in, or the adoption after the Closing Date of,
(i) any Law applicable to the Agent or such Lender, or (ii) any regulation,
interpretation, directive, guideline or request (whether or not having the force
of Law) applicable to the Agent or such Lender of any court or Governmental
Authority charged with the interpretation or administration of any Law referred
to in clause (i) or of any central bank or fiscal, monetary or other
Governmental Authority having jurisdiction over the Agent or a Lender; provided
that, notwithstanding anything herein to that contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder issued in connection therewith or in
implementation thereof shall be deemed to be a “Regulatory Change,” regardless
of the date enacted, adopted, issued or implemented.
     “Related Security” means, with respect to any Purchased Affiliate Account,
all of the right, title and interest of an Affiliated Seller in, to and under:
(a) all security interests, hypothecs, reservations of ownership, Liens and
property subject thereto from time to time purporting to secure payment of such
Account, whether pursuant to the Contract related to such Account or otherwise,
together with all financing statements, registrations, hypothecs, charges or
other similar filings or instruments against an Account Debtor and all security
agreements describing any collateral securing such Account; (b) all guarantees,
insurance and other

- 18 -



--------------------------------------------------------------------------------



 



agreements or arrangements of whatever character from time to time supporting or
securing payment of such Account whether pursuant to the Contract related to
such Account or otherwise together with any amounts received by any Transaction
Party in respect of, or otherwise in connection with, such guarantee, insurance
or other agreement or arrangement; (c) all books and records related to such
Account; (d) any and all goods (including returned goods, if any) and
documentation or title evidencing the shipment or storage of any goods, the sale
of which by the applicable Affiliated Seller gave rise to such Account; (e) all
other rights, titles and interests in, to and under the Transaction Documents in
respect of such Account; and (f) all collections and proceeds of the foregoing.
     “Related Security Covenant” means, in respect of any Related Security which
by its express terms is not assignable to the Borrower pursuant to the
applicable Affiliated Purchase Agreement (but the underlying Account is
assignable, and is assigned), the covenant of the applicable Affiliate Seller to
maintain and, as applicable, enforce such Related Security as agent for the
Borrower on its behalf pursuant to such Affiliated Purchase Agreement.
     “Required Lenders” means, (a) Lenders having, in the aggregate, more than
the Required Lenders Percentage (as defined below) of the aggregate Commitments
or (b) if the Commitments shall have been terminated, whether pursuant to this
Agreement or otherwise, Lenders having, in the aggregate, more than the Required
Lenders Percentage of the aggregate of the outstanding principal amount of the
Loans; provided, however, that the Loans, participations in Letters of Credit,
and unused Commitments held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. As used
herein, “Required Lenders Percentage” means (i) sixty-six and two-thirds
percent, (662/3%) if the aggregate Commitments are less than or equal to One
Hundred Fifty Million Euros (€150,000,000) or (ii) fifty-one percent (51%), if
the aggregate Commitments are greater than One Hundred Fifty Million Euros
(€150,000,000).
     “Requirements of Law” means, as to any Person, the Organic Documents of
such Person, and all federal, state and local Laws, rules, regulations, orders,
decrees or other determinations of an arbitrator, court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Reserves” has the meaning set forth in Section 2.2.
     “Schedule” means each Schedule attached hereto, as each may be amended,
supplemented or otherwise modified from time to time by the Borrower with the
consent of the Required Lenders as provided in Section 4.2.2.
     “Security Agreement” means the Deed of Charge and Assignment, dated the
Closing Date, made by the Borrower in favor of the Agent, for its benefit and
for the ratable benefit of the Lenders, as such deed may be amended, restated,
supplemented or otherwise modified from time to time, in respect of the granting
of the Lien on the Collateral to secure payment of the Obligations.

- 19 -



--------------------------------------------------------------------------------



 



     “Security Documents” means, collectively, the Security Agreement, the Irish
Subsidiary Security Agreement, each of the Deposit Account Control Agreements,
and each other Instrument at any time delivered in connection with the foregoing
to secure the Obligations.
     “Statutory Reserves” means, with respect to any Lender and any Loan, any
currency, maximum reserve, liquid asset, fees or similar requirements (including
any marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Bank of England, the
Financial Services Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in Euros or by reference to which interest rates applicable to loans in
such currency are determined in each case expressed as a percentage of the
principal balance of such Loan, as determined by the Agent. The Statutory
Reserve rate shall be adjusted automatically on and as of the effective date of
any change in any reserve, liquid asset or similar requirement.
     “Stock” means all shares of capital stock of or in a Person which is a
corporation, whether voting or non-voting, and including common stock and
preferred stock, all membership or other equity interests of or in a Person
which is a limited liability company, all partnership and other equity interests
of or in a Person which is a partnership, and all similar equity and other
interests of or in any other Person.
     “Subsidiary” of any corporation means any other corporation, partnership or
limited liability company of which greater than fifty percent (50%) of the
outstanding shares of Stock or other ownership interests having ordinary voting
power for the election of directors (or others serving equivalent functions) is
owned directly or indirectly by such corporation.
     “TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
     “TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.
     “Taxes” means all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, (i) taxes imposed on its net income and franchise
taxes imposed on it, (ii) any taxes similar to branch profits taxes imposed by
the United States of America that are imposed by any other jurisdiction,
(iii) any taxes that are attributable to such Lender’s failure to comply with
the requirements of Section 3.6(e), (iv) any withholding taxes imposed on
amounts payable to a Lender at the time such Lender becomes a party to this
Agreement except, in the case of an assignment pursuant to Section 9.11(a), to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Taxes pursuant to Section 3.6, or (v) any taxes that are imposed as a result of
any event occurring after the Lender becomes a Lender other than a change in law
or regulation or the introduction of any law or regulation or a change in
interpretation or administration of any law.
     “Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under this Agreement.

- 20 -



--------------------------------------------------------------------------------



 



     “Tax Treaty” means a double taxation treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.
     “TCA” means the Taxes Consolidation Act 1997 of Ireland.
     “Transaction Parties” means the Borrower, the Irish Subsidiary and the
Affiliated Sellers.
     “Transfer Supplement” means a document to be executed by the Agent, a
transferor Lender, the Purchasing Lender and, as applicable, the Borrower
respecting the transfer and assignment of Loan and/or Commitments pursuant to
Section 9.11.
     “Treaty Lender” means a Lender which:
     (a) is treated as a resident of a Treaty State for the purposes of a Tax
Treaty which makes provision for full exemption from tax imposed by Ireland on
interest or income from debt claims;
     (b) does not carry on a business in Ireland through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and
     (c) fulfills any conditions of the Tax Treaty which must be fulfilled for
residents of that Treaty State to be paid interest without the deduction of
Irish tax (assuming the completion of any necessary procedural formalities).
     “Treaty State” means a jurisdiction which has entered into a Tax Treaty
with Ireland which has the force of law.
     “Ultimate Holdco” shall mean Dana Holding Corporation, a Delaware
corporation.
     “United States” or “U.S.” means the United States of America, its
constituent States and the District of Columbia.
     “USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”
     “Unused Amount” shall have the meaning set forth in Section 2.3(a).
     “Voting Stock” means, with respect to any Person, Stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time Stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
     “written” or “in writing” means any form of written communication or a
communication by means of telex, telecopier device, telegraph or cable.
     SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such

- 21 -



--------------------------------------------------------------------------------



 



meanings when used in the Schedules and each Note, Borrowing Request, Compliance
Certificate, the Borrowing Base Certificate, notice and other communication
delivered from time to time in connection with this Agreement or any other Loan
Document.
     SECTION 1.3 Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and unless otherwise specified, references in any
Article, Section, or definition to any subsection or clause are references to
such subsection or clause of such Section, Article or definition.
     SECTION 1.4 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP consistently
applied in accordance with historical practices of the Borrower or, as
applicable, the European Operations Companies.
ARTICLE 2
COMMITMENTS
     SECTION 2.1 Commitment. Subject to the terms and conditions of this
Agreement (including Article 4), each Lender agrees to provide its Facility
Commitment, as more fully described in this Section 2.1.
     SECTION 2.1.1 Facility Commitment. Subject to the limitations set forth in
this Agreement, from time to time on any Business Day occurring during the
period commencing on the Closing Date to, but excluding, the Facility Maturity
Date (the “Facility Term”), each Lender severally will make its Facility
Percentage of any Borrowing of Facility Loans on such Business Day as the
Borrower shall request in accordance with Section 3.1 and shall arrange for the
issuance of Letters of Credit as the Borrower shall request in accordance with
Section 3.11. Subject to the terms hereof, the Borrower may from time to time
borrow, repay, and reborrow Facility Loans pursuant to the Facility Commitment.
     SECTION 2.1.2 Conditions Under Which Agent and Lenders Not Required to
Extend Credit The Agent and the Lenders, in any event, shall not be required to
make any Facility Loan or issue or cause the issuance of any Letter of Credit
if, after giving effect thereto, the then aggregate outstanding principal amount
of all Facility Loans plus the outstanding amount of all Letter of Credit
Obligations would exceed the lesser of (i) the Facility Commitment Amount or
(ii) the Borrowing Base. The Agent and the Lenders shall not be required to
issue or cause the issuance of any Letter of Credit if, after giving effect
thereto, the then aggregate outstanding amount of all Letter of Credit
Obligations would exceed the Letter of Credit Sub-Facility Amount.
     SECTION 2.2 Establishment of Reserves The Agent shall have the right to
establish, in such amounts, and with respect to such matters, as the Agent, in
its Permitted Discretion, shall deem necessary or appropriate, reserves
(“Reserves”) with respect to (i) Charges and Liens; (ii) sums as to which the
Agent and the Lenders are permitted to make Facility Loans on the

- 22 -



--------------------------------------------------------------------------------



 



Borrower’ behalf under Section 3.4.2 of this Agreement; (iii) Eligible Purchased
Affiliate Accounts for which the Agent, in its Permitted Discretion, determines
that the prospect of payment or performance is impaired in any material respect
or that there is a reasonable probability that such Account will not be paid,
(iv) Requirements of Law, and (v) such other matters, events, conditions or
contingencies as to which the Agent, in its Permitted Discretion, determines
Reserves should be established from time to time hereunder upon giving the
Borrower thirty (30) days advance notice thereof in the case of Reserves
established pursuant to this clause (vi) (unless an Event of Default has
occurred which is then continuing).
     SECTION 2.3 Unused Commitment Fee and Agent’s Fees.
     (a) The Borrower agree to pay to Agent, for the benefit of each Lender
based on such Lender’s Facility Percentage, a nonrefundable unused commitment
fee equal to seventy-five hundredths of one percent (.75%) per annum (reducing,
however, to fifty hundredths of one percent (.50%) per annum, for any full
calendar month following the Closing Date in which the daily average amount of
all Facility Loans and outstanding Letter of Credit Obligations exceeds sixty
percent (60%) of the daily average amount of the Facility Commitment in such
month) on the amount by which (A) the Facility Commitment Amount exceeds (B) the
aggregate outstanding principal amount of all Facility Loans plus the aggregate
outstanding amount of Letter of Credit Obligations (the “Unused Amount”). The
unused commitment fee described in this subsection (a) shall be calculated on a
daily basis, invoiced by the Agent to the Borrower monthly on the first Business
Day of each calendar month and payable by the Borrower monthly on the second
Business Day of each calendar month.
     (b) The Borrower shall pay to the Agent, for its own account, the fees in
the amount of and at such times as shall be set forth in the Fee Letter.
     SECTION 2.4 Increased Costs; Capital Adequacy.
     (a) The Borrower shall pay to each Lender from time to time on demand such
amounts as such Lender may determine to be reasonably necessary to compensate it
or its holding company for any material costs applicable to its credit
transactions generally which such Lender determines are attributable to its
making or maintaining Loans, issuing Letters of Credit, or maintaining
Commitments hereunder, or any reduction in any amount receivable by such Lender
hereunder in respect of any such Loans, Letters of Credit or Commitments,
resulting from any Regulatory Change which: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement in respect of any of
such Loans, Letters of Credit or Commitments (other than Taxes covered by
Section 3.6); or (ii) imposes or modifies any reserve, special deposit, deposit
insurance or assessment, minimum capital, capital ratio or similar requirement
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Lender or any holding company of such Lender
(including a request or requirement which affects the manner in which such
Lender or the holding company thereof allocates capital resources to
commitments, including the Commitments). Each affected Lender will notify the
Borrower in writing of any event occurring after the date of this Agreement
which will entitle such Lender to compensation pursuant to this subsection
(a) as promptly as practicable after (but within 180 days in any event after) it
obtains knowledge thereof and determines to request such compensation.

- 23 -



--------------------------------------------------------------------------------



 



     (b) Without limiting the effect of the foregoing provisions of this
Section 2.4 (but without duplication), the Borrower shall pay to each Lender
from time to time upon demand by such Lender such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender for any costs
which it reasonably determines are attributable to the maintenance by it or its
holding company, pursuant to any Law or regulation of any jurisdiction or any
interpretation, directive or request (whether or not having the force of Law) of
any court or governmental or monetary authority, in effect after the date of
this Agreement, of capital in respect of its Loans, Letters of Credit or
Commitments (such compensation to include an amount equal to any reduction in
return on assets or equity of such Lender or its holding company to a level
below that which it could have achieved but for such Law, regulation,
interpretation, directive or request). Each Lender will notify the Borrower if
it is entitled to compensation pursuant to this subsection (b) as promptly as
practicable after it determines to request such compensation.
     (c) Each notice delivered by a Lender pursuant to this Section 2.4 shall
contain a statement of such Lender as to any such additional amount or amounts
(including calculations thereof in reasonable detail) which shall, in the
absence of manifest error, be presumed correct of the matters stated therein and
be binding upon the Borrower. In determining such amount, each affected Lender
may use any method of averaging and attribution that it in good faith shall deem
applicable. Notwithstanding anything to the contrary in this Section 2.4,
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.4 for any amounts incurred more than one hundred eighty (180) days
prior to the date that such Lender notifies Borrower of such Lender’s intention
to claim compensation therefor.
     SECTION 2.5 Defaulting Lenders.
     Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
     (a) the Unused Commitment Fee shall cease to accrue on the Commitment of
such Lender so long as it is a Defaulting Lender;
     (b) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) may (or, if directed by
Borrower, shall), in lieu of being distributed to such Defaulting Lender, be
retained by the Agent in a segregated non-interest bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Agent in consultation with Borrower (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Lenders hereunder, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participation in any Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent, (iv) fourth,
if so determined by the Agent, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement, (v)
fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise

- 24 -



--------------------------------------------------------------------------------



 



directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or Letters of Credit
Obligations which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.2 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.
     (c) The rights and remedies against a Defaulting Lender under this Section
are in addition to other rights and remedies that the Borrower, the Agent, and
the Lenders may have against such Defaulting Lender. The arrangements permitted
or required by this Section shall be permitted under this Agreement,
notwithstanding any limitation on Liens or the pro rata sharing provisions or
otherwise.
     SECTION 2.6 New Affiliated Sellers. Any Person becoming an Affiliated
Seller subsequent to the Closing Date and entering into an Affiliated Purchase
Agreement with the Borrower shall have completed the following requirements to
the Agent’s satisfaction, in its Permitted Discretion, prior to any Accounts of
such Affiliated Seller being purchased by the Borrower: (i) the Agent shall have
reviewed and approved, in its Permitted Discretion, the terms of the Affiliated
Purchase Agreement proposed for use with such Affiliated Seller (it being
understood that any such Affiliated Purchase Agreement that has substantially
the same form and content as any Affiliated Purchase Agreement described on
Schedule 1.1A hereto shall be acceptable to the Agent); and (ii) the Agent shall
have received a certificate from an Authorized Person of the Borrower that
attached thereto is a true and correct copy of the Affiliated Purchase Agreement
as then in effect in respect of such Affiliated Seller consistent with clause
(i) above.
ARTICLE 3
LOANS AND NOTES
     SECTION 3.1 Borrowing Procedure. (a) In the case of Facility Loans, the
Borrower may from time to time request that a Borrowing of Facility Loans be
made on the Business Day specified in its Borrowing Request, by delivering such
Borrowing Request to the Agent’s office (i) on or before 2:00 p.m., New York
City time, at least three (3) Business Days in advance of the requested
borrowing date for a Eurodollar Loan and (ii) on or before 2:00 p.m., New York
City time, at least three (3) Business Days in advance of the requested
borrowing date for a Base Rate Loan. Such Borrowings of Facility Loans shall be
in a minimum aggregate amount equal to One Million Euros (€1,000,000) for
Eurodollar Loans and One Million Euros (€1,000,000) for Base Rate Loans, and in
integral multiples of Five Hundred Thousand Euros (€500,000) or, if less, the
amount of the Facility Availability immediately prior to such Borrowing. Each
Borrowing shall be made on the Business Day specified in the Borrowing Request
therefor (including the initial Borrowing to be made on the Closing Date, if
any).
     SECTION 3.2 Disbursement of Loans. On the Business Day specified by the
Borrower in the Borrowing Request, the proceeds of such Borrowing shall be made
available to the Borrower by wire transfer of such proceeds to such transferees,
or to such accounts of the Borrower, as the Borrower shall have specified in the
Borrowing Request therefor; provided, however, that in each case the Agent shall
be required to make available to the Borrower the

- 25 -



--------------------------------------------------------------------------------



 



proceeds of any Borrowing only to the extent received by it in same day funds
from the Lenders. No Lender’s obligation to make any Facility Loan shall be
affected by any other Lender’s failure to make any Facility Loan.
     SECTION 3.3 Notes. All Facility Loans made by any Lender shall, if
requested by such Lender, be evidenced by a single Facility Note made by the
Borrower payable to the order of such Lender in a principal amount equal to such
Lender’s Facility Percentage of the Facility Commitment Amount.
     SECTION 3.4 Principal Payments. Repayments and prepayments of principal of
the Loans shall be made in accordance with this Section 3.4.
     SECTION 3.4.1 Repayments and Prepayments. The Borrower shall make payment
in full to the Agent for the account of each Leader, of all unpaid principal of
the Facility Loans on the Facility Maturity Date (or such earlier date as the
Loans may become or be declared due and payable pursuant to Article 7). Prior
thereto, the Borrower:
     (a) may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, without premium or penalty (subject to
compliance with Section 3.4.9), of the outstanding principal amount of any
Facility Loans.
     (b) shall, not later than thirty (30) days after delivery of the Borrowing
Base Certificate required under clause (i) of Section 6.1.1, make a mandatory
prepayment of the Facility Loans and, if the Facility Loans have been prepaid in
full, provide cash collateral for outstanding Letter of Credit Obligations in
the aggregate amount, if any, by which the outstanding principal amount of
Facility Loans plus the outstanding amount of Letter of Credit Obligations
exceed the Borrowing Base shown thereon.
     Any voluntary or mandatory prepayment of the Facility Loans made by the
Borrower pursuant to this Section 3.4.1 shall be applied to the payment of the
outstanding Facility Loans, but shall not cause any reduction in the Facility
Commitment.
     SECTION 3.4.2 Facility Loans on Borrower’s Behalf. The Lenders are
authorized to, and at their option may, make Facility Loans on behalf of the
Borrower for payment of all fees, expenses, charges, costs, principal and
interest owed by the Borrower to the Lenders or the Agent under this Agreement
and the other Loan Documents. Such Facility Loans shall be made solely to the
extent that the Borrower fails to pay same when and as required by the Loan
Documents, and all such Facility Loans shall constitute Loans made to the
Borrower and shall be secured by all of the Collateral. Upon the making of any
Facility Loans pursuant to this Section 3.3.3, such Lender shall promptly notify
the Borrower of the making of such Facility Loans and the aggregate principal
amount of such Loans; provided that the failure by any Lender to give such
notice shall not affect the Borrower’ obligations under this Agreement or with
respect to such Facility Loans.
     SECTION 3.4.3 Reduction of Commitment. The Borrower shall have the right
without premium or penalty to reduce the Facility Commitment Amount in
increments of at least Five Million Euros (€5,000,000), by giving the Agent at
least three (3) Business Days’ notice to such

- 26 -



--------------------------------------------------------------------------------



 



effect, specifying the amount of such reduction, which notice and reduction
shall be irrevocable once given and made.
     SECTION 3.4.4 Increase of Commitments. At any time and from time to time on
or after the Closing Date but prior to the Facility Maturity Date, so long as no
Event of Default then exists or would arise therefrom, the Borrower shall have
the right to request an increase of the then outstanding Facility Commitments.
Any such requested increase shall be first offered to all existing Lenders, on a
pro rata basis. To the extent that the existing Lenders decline to increase
their Commitments, or decline to increase their Facility Commitments to the
amount requested by the Borrower, the Agent, in consultation with the Borrower,
will use its reasonable best efforts to arrange for other Persons to become a
Lender hereunder and to issue commitments in an amount equal to the amount of
the increase in the Facility Commitments requested by the Borrower and not
accepted by the existing Lenders (each such increase by either means, a
“Commitment Increase,” and each Person issuing, or Lender increasing, its
Facility Commitment, an “Additional Commitment Lender”); provided, however, that
(i) no Lender shall be obligated to provide a Commitment Increase as a result of
any such request by the Borrower and (ii) any Additional Commitment Lender which
is not an existing Lender shall be subject to the approval of the Agent and the
Borrower (which approval, in each case, shall not be unreasonably withheld).
Each Commitment Increase shall be in a minimum aggregate amount of at least Five
Million Euros (€5,000,000) and in integral multiples of Five Million Euros
(€5,000,000) in excess thereof.
     SECTION 3.5 Interest. Interest on the outstanding principal amount of the
Loans and other outstanding Obligations shall accrue and be payable in
accordance with this Section 3.5.
     SECTION 3.5.1 Interest Rates. Subject to Section 3.5.4, each Borrowing of
Facility Loans shall accrue interest at the following rates per annum, at the
election of the Borrower pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice:
     (a) during such periods as such Borrowing consists of Base Rate Loans, the
ING Alternate Base Rate as in effect from time to time plus the Applicable
Margin, and
     (b) during such periods as such Borrowing consists of Eurodollar Loans, for
each Interest Period relating thereto, the Eurodollar Rate for such Interest
Period plus the Applicable Margin.
     SECTION 3.5.2 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Agent on or before 3:00 p.m., New York
City time, on a Business Day, the Borrower may from time to time irrevocably
elect, on not less than three (3), Business Days’ notice, that all or any
portion of an aggregate minimum amount of One Million Euros (€1,000,000) and an
aggregate multiple of One Million Euros (€1,000,000) of Facility Loans be, in
the case of Base Rate Loans, converted into Eurodollar Loans or, in the case of
Eurodollar Loans, continued as Eurodollar Loans; provided, however, that no
portion of the outstanding principal amount of any Facility Loan may be
continued as, or converted into, a Eurodollar Loan when any Event of Default has
occurred and while it is continuing. The Agent shall give prompt notice to each
Lender of the interest rate determined pursuant to this Section 3.5.2 with
respect to such Loans. Absent delivery of a Continuation/Conversion Notice with

- 27 -



--------------------------------------------------------------------------------



 



respect to any Eurodollar Loan at least three (3) Business Days before the last
day of the then current Interest Period with respect thereto, such Eurodollar
Loan shall, on such last day, automatically convert to a Base Rate Loan.
     SECTION 3.5.3 Post-Default Rates. At Agent’s election (or at the direction
of the Required Lenders) from and after the occurrence of an Event of Default
under Section 7.1.1 and during the continuance thereof, the Borrower shall pay
interest (after as well as before judgment) on the outstanding principal amount
of all overdue Loans and other Obligations at a rate per annum equal to the
Post-Default Rate applicable to such Loans and other Obligations.
     SECTION 3.5.4 Payment Dates. Accrued interest on the Loans shall be
payable, without duplication: (a) on the Maturity Date of such Loans; (b) with
respect to any portion of any Loan prepaid or repaid pursuant to Section 3.4.1,
on the date of such prepayment or repayment is due as provided in Section 3.4.1
and, in the case of a voluntary prepayment, on the date set forth in any notice
required for such prepayment; (c) with respect to Base Rate Loans, on each
Monthly Payment Date, commencing with the first such day following the Closing
Date; (d) with respect to Eurodollar Loans, on the last day of each applicable
Interest Period (and if such Interest Period shall exceed three (3) months, also
on the numerically corresponding day of the third calendar month after the
commencement of such Interest Period); (e) with respect to any Base Rate Loans
converted into Eurodollar Loans on a day which is not a Quarterly Payment Date,
on the date of such conversion; (f) on the date of acceleration of such Loans
pursuant to Section 7.2 or Section 7.3; and (g) with respect to interest
accruing at any Post-Default Rate and, to the extent permitted by applicable
Law, interest on overdue amounts (including overdue interest), upon demand.
     SECTION 3.5.5 Rate Determinations. All determinations by the Agent of the
rate of interest applicable to any Loan shall be presumed correct in the absence
of manifest error.
     SECTION 3.5.6 Limitation on Types of Loans. (a) Anything herein to the
contrary notwithstanding, if on or prior to the determination of any Eurodollar
Rate for any Interest Period, the Agent reasonably determines in good faith,
which determination shall be conclusive absent manifest error, that quotations
of interest rates for the relevant deposits referred to in the definition of
“Eurodollar Rate” are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for Eurodollar
Loans as provided herein; or (b) the Required Lenders reasonably determine in
good faith, which determination shall be conclusive absent manifest error, and
notify the Agent that the relevant rates of interest referred to in the
definition of “Eurodollar Rate” upon the basis of which the rate of interest for
Eurodollar Loans for such Interest Period is to be determined are not likely to
cover adequately the cost to such Lenders of making or maintaining Eurodollar
Loans for such Interest Period; then the Agent shall give the Borrower and each
Lender prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional Eurodollar Loans, to
continue Eurodollar Loans or to convert Base Rate Loans into Eurodollar Loans,
and the Borrower shall, on the last day(s) of the then current Interest
Period(s) for the outstanding Eurodollar Loans, either prepay such Loans or such
Loans shall be converted into Base Rate Loans in accordance with Section 3.5.8
hereof.

- 28 -



--------------------------------------------------------------------------------



 



     SECTION 3.5.7 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender to honor its
obligation to make or maintain Eurodollar Loans hereunder, then such Lender
shall promptly notify the Borrower thereof (with a copy to the Agent) and such
Lender’s obligation to make or continue, or to convert Base Rate Loans into,
Eurodollar Loans shall be suspended until such time as such Lender may again
make and maintain Eurodollar Loans (in which case the provisions of
Section 3.5.8 hereof shall be applicable).
     SECTION 3.5.8 Treatment of Affected Loans. If the obligation of any Lender
to make Eurodollar Loans or continue, or to convert Base Rate Loans into,
Eurodollar Loans shall be suspended pursuant to Sections 3.5.6 or 3.5.7 hereof,
such Lender’s Eurodollar Loans shall be automatically converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for Eurodollar
Loans (or, in the case of a conversion required by Sections 3.5.6 or 3.5.7
hereof, on such earlier date as such Lender may specify to the Borrower with a
copy to the Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.5.6 or 3.5.7 hereof which
gave rise to such conversion no longer exist:
     (a) to the extent that such Lender’s Eurodollar Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and
     (b) all Loans which would otherwise be made or continued by such Lender as
Eurodollar Loans shall be made or continued instead as Base Rate Loans and all
Base Rate Loans of such Lender which would otherwise be converted into
Eurodollar Loans shall remain as Base Rate Loans.
Promptly after the circumstances specified in Sections 3.5.6 or 3.5.7 which gave
rise to the conversion of such Lender’s Eurodollar Loans pursuant to this
Section 3.5.8 no longer exist, such Lender shall give the Agent and the Borrower
notice thereof, and the Borrower may thereafter request conversion of such Loans
to Eurodollar Loans, subject to the subsequent application of Section 3.5.6 or
3.5.7.
     SECTION 3.5.9 Compensation. The Borrower shall pay to the Agent for the
account of each Lender, upon the request of such Lender through the Agent, such
amount or amounts as shall be sufficient to compensate it for any loss, cost or
expense (other than loss of anticipated profits or Applicable Margin) which such
Lender reasonably determines is attributable to:
     (a) any payment, prepayment or conversion of a Eurodollar Loan made by
Lender for any reason (including, without limitation, the acceleration of the
Loans pursuant to Article 7 hereof) on a date other than the last day of the
Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the conditions precedent specified in
Article 4 hereof to be satisfied) to borrow a Eurodollar Loan from Lender on the
date for such borrowing specified in the Borrowing Request given pursuant to
Section 3.1 hereof.

- 29 -



--------------------------------------------------------------------------------



 



     SECTION 3.6 Taxes.
     (a) Any and all payments by the Borrower hereunder or under the Notes or
any other Loan Document shall be made, in accordance with this Section 3.6, free
and clear of and without deduction for any and all present or future Taxes. If
the Borrower shall be required by Law to deduct any Taxes from or in respect of
any sum payable hereunder or under any Note to any Lender or the Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.6), such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Law;
     (b) In addition, the Borrower agree to pay any present or future stamp or
documentary taxes or intangibles taxes or any other excise or property taxes,
transfer taxes, charges or similar levies which arise from any payment made
hereunder or under the Notes or from the execution, delivery or registration of,
or otherwise with respect to this Agreement, the Notes, or any other Loan
Document (“Other Taxes”);
     (c) The Borrower will indemnify each Lender and the Agent for the full
amount of the taxes, charges and levies described in subsections (a) and (b) of
this Section 3.6 (including, without limitation, any such taxes, charges and
levies imposed by any jurisdiction on amounts payable under this Section 3.6)
paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such taxes, charges and levies were correctly or legally
asserted. Payment under this subsection (c) shall be made within ten (10) days
from the date such Lender or the Agent (as the case may be) makes written demand
therefor to the Borrower and provides a certificate to the Borrower in
reasonable detail of the amount required under Sections 3.6(a) and (b);
     (d) Within ten (10) days after the date of any payment of Taxes by the
Borrower, the Borrower will furnish to the Agent, at its address referred to in
Section 9.2, the original or a certified copy of any receipt received by the
Borrower evidencing payment thereof.
     (e) Each Lender which becomes a Party on the day on which this Agreement is
entered into confirms that, on such date, it is a Qualifying Lender. Each Lender
which becomes a Party after the date of this Agreement confirms that, on the
date on which it becomes a Party, it is a Qualifying Lender. A Lender shall
promptly notify the Borrower and the Agent if there is any change in their
position as a Qualifying Lender.
     (f) The Borrower is not required to make an increased payment to the
Lenders under this Section 3.6 for a Tax Deduction imposed under the laws of
Ireland from a payment of interest on a Loan if on the date on which the payment
falls due:
     (1) the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender but, on that date, the Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application

- 30 -



--------------------------------------------------------------------------------



 



of) any law or Tax Treaty, or any published practice or concession of any
relevant tax authority; or
     (2) the relevant Lender is a Treaty Lender and the Borrower is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under this Section 3.6.
     (g) A Treaty Lender and the Borrower making a payment to which the Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Lender to obtain authorisation to make that payment without a
Tax Deduction.
     (h) If a Lender or the Agent shall become aware that it is entitled to
claim a refund from a Governmental Authority in respect of Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.6, it promptly
shall notify the Borrower of the availability of such refund claim and shall
make a timely claim to such taxation authority for such refund at the Borrower’s
expense. If a Lender or the Agent receives a refund (including pursuant to a
claim for refund made pursuant to the preceding sentence) in respect of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.6, it shall within 30 days from the date of such receipt pay over the
amount of such refund to the Borrower, net of all reasonable out-of-pocket
expenses of such Lender or the Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided
that the Borrower, upon the request of such Lender or the Agent, agrees to repay
the amount paid over to the Borrower (plus penalties, interest or other
reasonable charges) to such Lender or the Agent in the event such Lender or the
Agent is required to repay such refund to such taxation authority.
     SECTION 3.7 Payments, Interest Rate Computations, Other Computations, Etc.
All payments by the Borrower pursuant to this Agreement, the Notes or any other
Loan Document, in respect of principal or interest on the Facility Loans shall
be made by the Borrower to the Agent for the account of the Lenders, pro rata
according to their respective Facility Percentages. The payment of the fees
referred to in Section 2.3 shall be made by the Borrower to the Agent for the
account of the Lenders pro rata according to their respective Facility
Percentages. All other amounts payable to the Agent or any Lender under this
Agreement or any other Loan Document (except under Section 2.4) shall be paid to
the Agent for the account of the Person entitled thereto. All such payments
required to be made to the Agent shall be made, without setoff, deduction or
counterclaim, not later than 1:00 p.m., New York City time, on the date due, in
immediately available funds, to an account of the Agent specified from time to
time in writing to the Borrower. Funds received after that time shall be deemed
to have been received by the Agent on the next following Business Day. The Agent
shall promptly remit in the type of funds received to each Lender notified to
the Agent its share, if any, of such payments received by the Agent for the
account of such Lender. All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days. Whenever any payment to be made shall otherwise be
due on a day which is not a Business Day, such payment shall be made on the
immediately preceding Business Day.

- 31 -



--------------------------------------------------------------------------------



 



     SECTION 3.8 Proration of Payments. If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of principal of or interest on any Loan or other
Obligations in excess of such Lender’s respective share of payments then or
therewith obtained thereon by all Lenders, such Lender which has received in
excess of its pro rata share shall purchase from the other Lenders such
participations in such Notes or other Obligations held by them as shall be
necessary to cause such purchaser to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
holder, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 3.8 may, to the fullest extent permitted by Law, exercise all its rights
of payment (including pursuant to Section 3.9) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar Law, any Lender receives a secured claim
in lieu of a setoff to which this Section 3.8 applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders under this Section 3.8 to share
in the benefits of any recovery on such secured claim.
     SECTION 3.9 Setoff. In addition to and not in limitation of any rights of
any Lender under applicable Law, each Lender shall, upon the occurrence and
during the continuance of any Event of Default, have the right to appropriate
and apply to the payment of the Obligations owing to it (whether or not then
due), and Borrower hereby grants to each Lender, as security for such
Obligations, a continuing security interest in any and all balances, credits,
deposits, accounts or moneys of Borrower then or thereafter maintained with such
Lender; provided, however, any such appropriation and application shall be
subject to the provisions of Section 3.8.
     SECTION 3.10 Use of Proceeds. The Borrower shall use the proceeds of
Facility Loans made on the Closing Date (i) finance its initial purchase of
Purchased Affiliated Accounts, (ii) to pay fees and expenses associated with its
entry and this Agreement, and (iii) for general corporate purposes. The Borrower
shall use the proceeds of any Facility Loans made after the Closing Date (i) to
purchase additional Purchased Affiliated Accounts, (ii) to make payments under
the Affiliated Purchase Agreements for Purchased Affiliate Accounts already
purchased, (iii) to provide for the ongoing working capital needs and general
corporate purposes of the Borrower and (iv) to pay for Letters of Credit issued
pursuant to the terms of Section 3.11 for the purposes provided therein. The
Borrower shall not use any proceeds of any Facility Loans to finance its
acquisition of the Irish Subsidiary pursuant to the Irish Subsidiary Purchase
Documents, and any cash payable in respect of such acquisition shall be from
capital contributions or share subscription proceeds received by the Borrower
from its shareholders.
     SECTION 3.11 Letters of Credit. Upon and subject to the terms and
conditions of this Section 3.11, in addition to the terms and conditions set
forth elsewhere in this Agreement, the Lenders, from time to time, in accordance
with their respective Facility Percentages, severally shall arrange for the
issuance of Letters of Credit for the account of the Borrower or any of its
Subsidiaries.

- 32 -



--------------------------------------------------------------------------------



 



     SECTION 3.11.1 Manner of Issuance. The Borrower shall deliver to the Agent
prior to 1:00 p.m. (New York City time) at least three (3) Business Days before
the requested date of issuance of a Letter of Credit, a Letter of Credit Request
for the issuance of such Letter of Credit setting forth (i) the beneficiary of
the Letter of Credit, (ii) the stated amount thereof, (iii) the requested issue
date, (iv) the requested expiration date, and (v) the purpose for such Letter of
Credit. Each such Letter of Credit Request shall be accompanied by the proposed
issuer’s standard form standby or commercial letter of credit application, duly
completed and executed by the Borrower (which application shall be deemed for
purposes of this Agreement to constitute part of such Letter of Credit Request),
together with all other documents, materials and evidences reasonably required
by the Agent prior to the issuance of such Letter of Credit.
     SECTION 3.11.2 Terms of Letters of Credit. Each Letter of Credit shall have
an expiration date not later than the earlier of (i) 365 days or, in the case of
a leap year, 366 days, after the date of issuance thereof (or such longer period
to which the Agent shall consent provided that the Borrower agree to pay any
additional issuance cost or facing fees arising by virtue of the issuance of a
Letter of Credit for a period longer than the period specified in this clause
(i)) and (ii) the Facility Maturity Date.
     SECTION 3.11.3 Drawings Under Letters of Credit.
     (a) Notice of Drawing. Promptly upon receipt by the Agent of any draft
upon, or other notice of drawing under, a Letter of Credit, the Agent shall give
the Borrower written or telephonic notice (promptly followed in writing) of the
amount of such draft or notice of drawing, of the Letter of Credit against which
it is drawn and of the date upon which the Agent proposes to honor such draft.
     (b) Repayment by Borrower. The Borrower shall pay to the Agent the amount
of any drawing under any Letter of Credit on the date of such drawing if notice
is received by 1:00 p.m. on the date of drawing and otherwise on the next
Business Day. The amount of any drawing under a Letter of Credit that is not
paid on the date provided herein shall bear interest, payable on demand, from
the due date thereof until paid, at the Post-Default Rate.
     (c) Repayment of Letters of Credit with Loans. On the date of any drawing
under a Letter of Credit, the amount of such drawing automatically shall be paid
with, and the Borrower hereby authorizes the Lenders to make, a Borrowing of
Facility Loans in the amount of such drawing, provided that all conditions set
forth in Section 4.2 have been satisfied. Unless the Lenders shall have received
a written notice otherwise prior to the making of any Facility Loans pursuant to
this subsection (c) of this Section 3.11.3, the making of any such Facility
Loans shall constitute a representation and warranty by the Borrower that on the
date of the making of such Facility Loans and after giving effect thereof, all
statements set forth in Section 4.2 are true and correct in all material
respects.
     (d) Participations. By the issuance of any Letter of Credit (or any
amendment thereto which increases the amount thereof), and without any further
action on the part of the Agent or the applicable issuer of such Letter of
Credit, each Lender shall be deemed to have acquired from the Agent a
participation in such Letter of Credit and the Agent’s reimbursement obligation
to the issuer thereof in an amount equal to each Lender’s Facility Percentage of
the aggregate

- 33 -



--------------------------------------------------------------------------------



 



amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Agent such Lender’s Facility Percentage of
each disbursement made by the Agent to an issuer in respect of any drawings
under each Letter of Credit, if and to the extent not reimbursed by Borrower in
accordance with subsection (a) or (b) above (the foregoing herein called, for
each Lender, its “LC Exposure”). Each Lender acknowledges and agrees that its
obligation to acquire participations in Letter of Credit Obligations pursuant to
this paragraph is obsolete and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuation of an Event
of Default or reduction or termination of the Commitments and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
     (e) Borrower’s Obligation Absolute. The obligation of the Borrower to pay
the Agent for each drawing under a Letter of Credit shall be irrevocable, shall
not be subject to any qualification or exception whatsoever and shall be binding
in accordance with the terms and conditions of this Agreement under all
circumstances, including the following circumstances: (i) any lack of validity
or enforceability of this Agreement or any of the other Loan Documents; (ii) the
existence of any claim, set-off, defense or right which any Borrower or the
account party may have at any time against a beneficiary of any Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Lender or any other Person, whether in connection
with this Agreement, or any Letter of Credit, the transactions contemplated
herein or any unrelated transactions; (iii) any draft, certificate or any other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) the surrender or impairment of any security for
the performance or observance of any of the terms of this Agreement or the other
Loan Documents; (v) any failure of the Agent to provide notice to the Borrower
of any drawing under any Letter of Credit; (vi) the occurrence or continuance of
any Default; or (vii) any other reason.
     SECTION 3.11.4 Letter of Credit Fees. With respect to each Letter of
Credit, the Borrower shall pay to the Agent, (i) for the benefit of the Lenders
in accordance with their respective Facility Percentages, a per annum fee equal
to the Applicable Margin in effect for Eurodollar Rate Loans times the undrawn
face amount of such Letter of Credit. Such fees shall be calculated on a daily
basis and shall be payable by the Borrower quarterly in advance on each
Quarterly Payment Date and on the Facility Maturity Date and (ii) for the
Agent’s account, Agent’s customary fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. From and after the occurrence of an Event of Default and during the
continuance thereof, the fee payable hereunder shall increase to a per annum
rate equal to the Applicable Margin in effect for Eurodollar Rate Loans plus two
percent (2.00%) times the undrawn face amount of each Letter of Credit, payable
on demand. All fees payable under this Section 3.11.4 shall be fully earned and
nonrefundable on the date such fees are due.
     SECTION 3.11.5 Limitation of Liability With Respect to Letters of Credit.
As between or among the Borrower, the Agent and the Lenders, the Borrower assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by,
the beneficiaries of such Letter of Credit. Without limiting the foregoing,
neither the Agent nor any Lender shall not be responsible for:

- 34 -



--------------------------------------------------------------------------------



 



(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any draft, demand, application or other documents submitted by any party in
connection with any Letter of Credit even if such document should in fact prove
to be in any and all respects invalid, insufficient, inaccurate, fraudulent or
forged; (b) the validity, genuineness or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (c) failure of the
beneficiary of a Letter of Credit to comply fully with the conditions required
in order to draw upon such Letter of Credit; (d) errors, omissions,
interruptions or delays in transmission or delivery of any messages by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(e) errors in interpretations of technical terms; (f) any loss or delay in the
transmission or otherwise of any document required to make a drawing under any
Letter of Credit or with respect to the proceeds thereof; (g) the misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (h) any consequences arising from causes beyond the
control of the Agent or any Lender, including any act or omission, rightfully or
wrongfully, of any present or future Governmental Authority. None of the above
circumstances shall affect, impair or prevent the vesting of any of the Agent’s
or any Lender’s rights or powers under this Agreement.
     SECTION 3.11.6 Cash Collateralization. If (1) any Event of Default shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, from Lenders with LC Exposure, collectively, representing
greater than 50% of the Letter of Credit Obligations then outstanding) demanding
the deposit of cash collateral pursuant to this paragraph, or (2) the Borrower
is otherwise required to cash collateralize Letters of Credit pursuant to this
Agreement, the Borrower shall deposit on terms and in accounts reasonably
satisfactory to the Agent, in the name of the Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the Letter of Credit Obligations
then outstanding as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of an
Event of Default with respect to the Borrower described in Section 7.14. Funds
so deposited shall be applied by the Agent to reimburse the issuer for
disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Obligations, be
applied to satisfy other Obligations of borrower under and in accordance with
the terms of this Agreement. if the Borrower are required to provide an amount
of cash collateral under this subsection (d) solely as a result of the
occurrence of an Event of Default, such amount plus any accrued interest or
realized profits with respect to such amounts (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.
     SECTION 3.12 Mitigation Obligations; Replacement of Lenders.
     SECTION 3.12.1 Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.4 or Section 3.6, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts

- 35 -



--------------------------------------------------------------------------------



 



payable pursuant to Section 2.4 or Section 3.6, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment. A certificate
setting forth such costs and expenses submitted by such Lender to Borrower shall
be conclusive absent manifest error.
     SECTION 3.12.2 Replacement of Lenders. If any Lender requests compensation
under Section 2.4, or if any Lender is a Defaulting Lender, or if any Lender has
refused to give its consent to any amendment, modification or waiver requiring
unanimous consent of all lenders, or all affected Lenders, and the Required
Lenders have given their consent thereto, then, Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.11), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to a Purchasing Lender that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
     (i) Borrower or such Purchasing Lender shall have paid to the Agent the
processing and recordation fee specified in Section 9.11(d);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.4, such assignment will result in a reduction in
such compensation thereafter;
     (iv) such assignment does not conflict with applicable Requirements of Law;
and
     (v) such Purchasing Lender is a Qualifying Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 3.12.2, it shall promptly execute and deliver to the Agent an
Assignment and Assumption to evidence the assignment and shall deliver to the
Agent any Note (if Notes have been issued in respect of such Lender’s Loans)
subject to such Assignment and Assumption; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the register maintained by the
Agent of Lenders and Loans.

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE 4
CONDITIONS TO LOANS
     SECTION 4.1 Initial Loans and Letters of Credit. The obligations of the
Lenders to make the initial Loans and to cause the issuance of the initial
Letters of Credit on the Closing Date shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.1, except as the Required Lenders shall otherwise consent.
     SECTION 4.1.1 Loan Documents. The Borrower shall have delivered and caused
the Irish Subsidiary to deliver, each of the Loan Documents to which it is a
party, each duly executed by an Authorized Person of the Borrower and, as
applicable, the Irish Subsidiary.
     SECTION 4.1.2 Resolutions, Etc. The Agent shall have received:
     (a) a certificate, dated the date hereof, of an Authorized Person of the
Borrower and, as applicable, the Irish Subsidiary as to: (i) resolutions of its
board of directors (or comparable body), then in full force and effect
authorizing the execution, delivery and performance of the Loan Documents to
which the Borrower is a party and the related transactions contemplated thereby,
and (ii) the incumbency and signatures of those Authorized Persons authorized to
act with respect to the Loan Documents to which it is party, upon which
certificate the Agent and the Lenders may conclusively rely until it shall have
received further certificates of an Authorized Person of the Borrower and the
Irish Subsidiary canceling or amending such prior certificates;
     (b) copies of the Organic Documents of the Borrower and the Irish
Subsidiary certified by an Authorized Person of the Borrower;
     (c) evidence of qualification of the Borrower and the Irish Subsidiary to
do business in each other jurisdiction in which the Borrower and the Irish
Subsidiary are required to qualify, if any.
     SECTION 4.1.3 Notes. The Agent shall have received, for the account of each
Lender requesting the same, such Lender’s Notes, in each case duly executed and
delivered pursuant to subsections (a) and (b) of Section 3.2.
     SECTION 4.1.4 No Contest, Etc. On the Closing Date, no litigation,
arbitration, governmental investigation, injunction, proceeding or inquiry shall
be pending or, to the knowledge of the Borrower, threatened which seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by or in connection
with this Agreement or any other Loan Document.
     SECTION 4.1.5 Certificate as to Completed Conditions, Warranties, No
Default, Etc. The Agent shall have received a certificate, dated the Closing
Date, with counterparts for each Lender, of the Authorized Person of the
Borrower, to the effect that:
     (a) all representations and warranties set forth in Article 5 are true and
correct in all material respects;

- 37 -



--------------------------------------------------------------------------------



 



     (b) all other representations and warranties set forth in this Agreement
and in the other Loan Documents are true and correct in all material respects;
and
     (c) no Default or Event of Default has occurred and is continuing.
     SECTION 4.1.6 Compliance with Requirements of Law. The Agent shall have
received evidence that each of the Borrower and the Irish Subsidiary is in
compliance in all material respects with all other Requirements of Law and has
obtained and maintains in full force and effect (a) all licenses, permits and
approvals issued by Governmental Authorities necessary to carry on its business,
(b) all permits and consents necessary to consummate this Agreement and
necessary for Agent to have a first priority perfected security interest in any
such permits or licenses, and (c) all Approvals.
     SECTION 4.1.7 Opinions of Counsel. The Agent shall have received opinion
letters, each dated the Closing Date and addressed to the Agent and the Lenders
from legal counsel to the Borrower, the Irish Subsidiary and the Affiliate
Sellers and from local counsel in Ireland to the Agent, in form and substance
reasonably satisfactory to the Agent.
     SECTION 4.1.8 Closing Fees, Expenses, Etc. The Agent shall have received,
for its own account, the fees payable on the Closing Date pursuant to this
Agreement and all costs and expenses of the Agent which are payable upon the
initial Borrowing pursuant to Section 9.3.
     SECTION 4.1.9 Perfection. The Agent shall have received evidence that all
actions with respect to the Liens created by the Security Documents have been
taken as are necessary or appropriate to perfect such Liens.
     SECTION 4.1.10 Review of Borrower’s Legal Structure. The Agent or its
representatives shall have completed their review of the Borrower’s and the
Irish Subsidiary’s legal structures.
     SECTION 4.1.11 Governmental Approvals, Licenses, Permits, Etc. The Agent
shall be satisfied that the Borrower and the Irish Subsidiary have received all
necessary approvals, licenses, permits or other requirements, necessary to
consummate the transactions contemplated by this Agreement.
     SECTION 4.1.12 Affiliated Purchase Agreements. The Agent shall have
received a certificate from an Authorized Person of the Borrower to the effect
that attached thereto are true and correct copies of the Affiliated Purchase
Agreements as in effect on the Closing Date, and be reasonably satisfied
therewith.
     SECTION 4.1.13 [Reserved].
     SECTION 4.1.14 Irish Subsidiary. The Agent shall have received (i) a
certificate from an Authorized Person of the Borrower to the effect that
(A) attached thereto are true and correct copies of the Irish Subsidiary
Purchase Documents as in effect on the Closing Date, and the Agent shall be
satisfied therewith; (B) that the Borrower has acquired all the Stock of the
Irish Subsidiary on the Closing Date in accordance with the terms of such Irish
Subsidiary Purchase Documents; and (C) that the Irish Receivables Loan Program
has been terminated; (ii) all

- 38 -



--------------------------------------------------------------------------------



 



certificates evidencing the Borrower’s ownership of the Stock of the Irish
Subsidiary, together with duly executed “blank” stock powers appended thereto;
(iii) an indemnity agreement in favor of the Agent, for the benefit of the
Lenders, from Dana Europe A.G. in respect of the acquisition by the Borrower of
the Stock of the Irish Subsidiary; (iv) the Irish Subsidiary Guaranty; and
(v) the Irish Subsidiary Security Agreement.
     SECTION 4.1.15 Other Documents, Certificates, Etc. The Agent shall have
received such other documents, certificates, opinions of counsel or other
materials (certified at its request) as it reasonably requests from the Borrower
and the Irish Subsidiary with respect to this Agreement, the transactions
contemplated hereby, or any organic Documents, Contractual Obligations of the
Borrower and the Irish Subsidiary or Approvals.
     SECTION 4.2 All Loans and Letters of Credit. Without duplication of any
conditions precedent required to be satisfied pursuant to Section 4.1, the
obligations of the Lenders to make any Loans and to cause the issuance of
Letters of Credit (including the initial Loans and Letter of Credit), shall be
subject to the satisfaction of each of the additional conditions precedent set
forth in this Section 4.2; (a) the representations and warranties set forth in
Article 5 shall have been true and correct in all material respects as of the
date initially made, and both before and after giving effect to the making of
any such Loan (except to the extent expressly stated to be as of an earlier
date); (b) no Default or Event of Default shall have occurred and be continuing
or would result therefrom; (c) the aggregate of all Facility Loans plus the
aggregate outstanding amount of all Letter of Credit Obligations does not exceed
the Borrowing Base, as reflected by a then current Borrowing Base Certificate;
and (d) the Agent shall have received a duly completed Borrowing Request and/or
a Letter of Credit Request, as applicable.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES, ETC.
     In order to induce the Lenders and the Agent to enter into this Agreement,
to engage in the transactions contemplated herein and in the other Loan
Documents and to make the Loans and cause the issuance of Letters of Credit, the
Borrower represents and warrants to the Agent and each Lender as set forth in
this Article 5. Each and all of the representations and warranties set forth in
this Article 5 shall be true and correct in all material respects, assuming and
after giving effect to the consummation of the transactions contemplated by this
Agreement and the other Loan Documents.
     SECTION 5.1 Organization, Power, Authority, Etc. Each of the Borrower and
the Irish Subsidiary (i) is duly organized and existing and in good standing
under the Laws of the jurisdiction of its organization or incorporation, (ii) is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the failure to so qualify could reasonably be
expected to result in a Material Adverse Change, and (iii) has full power and
authority, and, holds all governmental licenses, permits, registrations and
other approvals required under all Requirements of Law, to own and hold under
lease its property and to conduct its business as conducted prior to the Closing
Date, including all Approvals, except as could not reasonably be expected to
result in a Material Adverse Change. Each of the Borrower and the Irish
Subsidiary has full power and authority to enter into and perform its
Obligations under this

- 39 -



--------------------------------------------------------------------------------



 



Agreement, the Notes and each other Loan Document executed or to be executed by
it and, in the case of the Borrower, to obtain Loans hereunder.
     SECTION 5.2 Due Authorization. The execution and delivery by each of the
Borrower and the Irish Subsidiary of this Agreement, the Notes and each other
Loan Document executed or to be executed by it, and the incurrence and
performance by the Borrower of the Obligations have been duly authorized by all
necessary corporate action, do not require any Approval (except those Approvals
already obtained), do not and will not conflict with, result in any violation
of, or constitute any default under, any provision of any Organic Document or
Contractual Obligation of the Borrower or the Irish Subsidiary or any Law or
governmental regulation or court decree or order, and will not result in or
require the creation or imposition of any Lien on the Borrower’s properties
pursuant to the provisions of any Contractual Obligation of the Borrower other
than the Loan Documents.
     SECTION 5.3 Validity, Etc. This Agreement, the Notes and each other Loan
Document executed by each of the Borrower and the Irish Subsidiary constitute
the legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms subject to the effect of any applicable
bankruptcy, insolvency, moratorium or similar Laws affecting creditors’ rights
generally, and the effect of general principles of equity (regardless of whether
considered in a proceeding in equity or at Law).
     SECTION 5.4 [Omitted].
     SECTION 5.5 Solvency. As of the Closing Date, each of the Borrower and the
Subsidiary is able to pay its debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured. As of the Closing Date, neither the Borrower nor the Irish Subsidiary
is not insolvent within the meaning of Section 214 of the Irish Companies Act,
1963 or Section 2(3) of the Irish Companies (Amendment) Act, 1990. As of the
Closing Date, neither the Borrower nor the Irish Subsidiary intends to, and does
not believe that it will, incur debts or liabilities beyond its ability to pay
such debts and liabilities as they mature, taking into account the timing and
amounts of cash to be received by it and the timing and amounts of cash to be
payable on or in respect of its Indebtedness.
     SECTION 5.6 Absence of Default. Neither the Borrower nor the Irish
Subsidiary is in default in the payment of (or in the performance of any
obligation applicable to) any Indebtedness, or is in default under any
regulation of any Governmental Agency or court decree or order, or is in default
under any Requirements of Law, except as could not reasonably be expected to
result in a Material Adverse Change.
     SECTION 5.7 Litigation, Legislation, Etc. There is no pending or, to the
knowledge of the Borrower, threatened (in writing) litigation, arbitration or
governmental investigation, proceeding or inquiry in respect of the Borrower or
the Irish Subsidiary which could reasonably be expected to result in a Material
Adverse Change.
     SECTION 5.8 Taxes. Neither the Borrower nor the Irish Subsidiary has failed
to file any tax returns and reports required by Law to have been filed by it and
has paid all taxes and Charges thereby shown to be owing, except any such taxes
or Charges which are being diligently

- 40 -



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books and
except as could not reasonably be expected to result in a Material Adverse
Change.
     SECTION 5.9 Ownership of Properties; Collateral.
     (a) Each Purchased Affiliated Account is owned by the Borrower free and
clear of any Lien, other than any Permitted Liens; the Agent, for the benefit of
the Lenders and itself has a valid and perfected first priority Lien thereon.
     (b) The provisions of the Security Documents are effective to create in
favor of the Agent for the benefit of the Agent and the Lenders a legal, valid
and enforceable security interest in all right, title and interest of the
Borrower in the Collateral described therein, and the Security Documents will,
after the taking any actions required under applicable law to perfect such
security interest, create a fully perfected first priority security interest in
all right, title and interest of the Borrower in all of the Collateral subject
to no Liens, other than Permitted Liens.
     SECTION 5.10 Accuracy of Information. Neither this Agreement nor any
document or written statement furnished to the Agent or any of the Lenders by or
on behalf of the Borrower or the Irish Subsidiary in connection with the
negotiation, execution and delivery of this Agreement or any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements contained
herein or therein when taken as a whole, not materially misleading.
     SECTION 5.11 Subsidiaries. There are no Subsidiaries of the Borrower or the
Irish Subsidiary as of the Closing Date, except for, in the case of the
Borrower, the Irish Subsidiary.
     SECTION 5.12 Data Protection. Each of the Borrower and the Irish Subsidiary
is in compliance with any material provisions of all applicable Data Protection
Laws applicable to it or its business or properties, except where the failure to
comply would not reasonably be expected to have a Material Adverse Change.
     SECTION 5.13 Purchased Affiliated Accounts. Each purchase by the Borrower
of Purchased Affiliated Accounts from the applicable Affiliated Seller shall be
made in exchange for payment made by the Borrower to such Affiliated Seller in
accordance with the provisions of the applicable Affiliated Purchase Agreement
of cash (including intercompany advances), in an amount which constituted fair
consideration, reasonably equivalent value and fair market value. Each such
purchase, acquisition or other transaction referred to above shall not have been
made for or on account of an antecedent debt owed by the applicable Affiliated
Seller to the Borrower, and no such sale, acquisition or other transaction is or
may be voidable or subject to avoidance under any section of any applicable
bankruptcy, insolvency, moratorium or similar Law affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at Law).
     SECTION 5.14 Anti-Terrorism Laws.
     (a) The Borrower has not, the Irish Subsidiary has not, and, to the
knowledge of the Borrower, none of its other Affiliates (including the
Affiliated Sellers) and none of the respective

- 41 -



--------------------------------------------------------------------------------



 



officers, directors, brokers or agents of the Borrower, such Subsidiary or
Affiliate (i) has violated or is in violation of Anti-Terrorism Laws or (ii) has
engaged or engages in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organization for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.
     (b) The Borrower is not, the Irish Subsidiary is not, and, to the
Borrower’s knowledge, none of its other Affiliates (including the Affiliated
Sellers) and none of the respective officers, directors, brokers or agents of
the Borrower or such Affiliate is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.
     (c) The Borrower is not, the Irish Subsidiary is not, and, to the knowledge
of the Borrower, none of its other Affiliates (including the Affiliated Sellers)
and none of the respective officers, directors, brokers or agents of the
Borrower, such Subsidiary or such Affiliate acting or benefiting in any capacity
in connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
ARTICLE 6
COVENANTS
     SECTION 6.1 Affirmative Covenants. The Borrower agrees that until the
Commitments have terminated and all Obligations (other than unmatured contingent
Obligations and Obligations that expressly survive the termination of this
Agreement pursuant to Section 9.5) have been paid and performed in full, the
Borrower will perform, and cause the Irish Subsidiary to perform, as applicable,
the obligations set forth in this Section 6.1.
     SECTION 6.1.1 Financial Information, Etc. The Borrower will furnish (or
cause to be furnished) to the Agent copies of the following financial
statements, reports and information:
     (a) (i) promptly when available and in any event within one hundred twenty
(120) days after the close of each Fiscal Year, a consolidated balance sheet and
a consolidating balance sheet for the Ultimate Holdco and its Subsidiaries
(including the Borrower and the Irish Subsidiary) at the close of such Fiscal
Year, and related consolidated statements of operations, retained earnings, and
cash flows for such Fiscal Year, of the Ultimate Holdco and its Subsidiaries
(with comparable information at the close of and for the prior Fiscal Year
beginning with the Fiscal Year ending December 31, 2011) in each case certified
(in the case of consolidated statements) by its certified public accountants
existing on the Closing Date, or other independent public accountants reasonably
satisfactory to the Agent;
     (b) promptly when available and in any event within forty-five (45) days
after the close of each Fiscal Quarter of each Fiscal Year, a European
Operations Report for such Fiscal Quarter and the Fiscal Year to date;

- 42 -



--------------------------------------------------------------------------------



 



     (c) within forty-five (45) days after the close of each Fiscal Quarter, a
Compliance Certificate from an Authorized Person on behalf of the Borrower
calculated as of the close of such Fiscal Quarter and a brief report containing
management’s discussion and analysis of the financial condition and results of
operations of the European Operations Companies;
     (d) within thirty (30) days after the end of each Fiscal Year of the
European Operations Companies, updates to the Projections prepared on a
quarterly basis for the upcoming Fiscal Year supporting details and a statement
of underlying assumptions;
     (e) on or before the fifteenth (15th) day of each calendar month, a
completed Borrowing Base Certificate from an Authorized Person on behalf of the
Borrower reported in Euros with all necessary currency conversions made at spot
exchange rates accurate as of the last day of the immediately preceding calendar
month together with supporting schedules in such form as the Agent may
reasonably approve; and
     (f) such other information with respect to the financial condition,
business, property, assets, revenues and operations of the Borrower or the Irish
Subsidiary as the Agent may from time to time reasonably request.
     SECTION 6.1.2 Maintenance of Corporate Existence, Etc. The Borrower will
cause to be done at all times all things necessary to maintain and preserve the
corporate existence of the Borrower and subject to Section 6.2.7, the Irish
Subsidiary.
     SECTION 6.1.3 Foreign Qualification. The Borrower will cause to be done at
all times all things necessary to be, and have the Irish Subsidiary (as
applicable) to be, duly qualified to do business and be in good standing as a
foreign corporation in each jurisdiction where the failure to so qualify could
reasonably be expected to result in a Material Adverse Change.
     SECTION 6.1.4 Payment of Taxes, Etc. The Borrower will pay and discharge,
and cause the Irish Subsidiary to pay and discharge, as the same become due and
payable, (a) all Charges against it or on any of its property, as well as claims
of any kind which, if unpaid, could reasonably be expected to become a Lien upon
any one of its properties, and (b) all Lawful claims for labor, materials,
supplies, services or otherwise before any thereof become a default; provided,
however, that the foregoing shall not require the Borrower or the Irish
Subsidiary to pay or discharge any such Charge or claim so long as it shall be
diligently contesting the validity thereof in good faith by appropriate
proceedings and shall have set aside on its books adequate reserves in
accordance with GAAP with respect thereto or as could not reasonably be expected
to result in a Material Adverse Change.
     SECTION 6.1.5 Insurance. The Borrower will maintain or cause to be
maintained for itself and the Irish Subsidiary insurance, either directly or
through an Affiliate, with respect to its properties and business against such
casualties, contingencies and liabilities and of such types and in such amounts
as is usual and customary for similar businesses of the Borrower and the Irish
Subsidiary.
     SECTION 6.1.6 Notice of Default, Litigation, Etc. The Borrower will give
prompt written notice (with a description in reasonable detail) to the Agent of:
(a) the occurrence of any Default; (b) the occurrence of any litigation,
arbitration or governmental investigation or

- 43 -



--------------------------------------------------------------------------------



 



proceeding not previously disclosed in writing by the Borrower to the Lenders
which has been instituted or, to the knowledge of the Borrower, is threatened
(in writing) against, the Borrower or the Irish Subsidiary or to which any of
its respective properties, assets or revenues is subject which could reasonably
be expected to result in a Material Adverse Change; and (c) the occurrence of
any other circumstance which could reasonably be expected to result in a
Material Adverse Change.
     SECTION 6.1.7 Books and Records. The Borrower will keep its records
concerning the Purchased Affiliated Accounts at the address of the Borrower set
forth below, or as the Borrower shall otherwise specify to the Agent from time
to time. The Borrower also will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing
Purchase Affiliated Accounts and related Contractual Obligations in the event of
the loss or destruction of the originals thereof), and keep and maintain all
records and other information reasonably necessary or advisable for the
collection of all Purchased Affiliated Accounts (including records adequate to
permit collections of and adjustments to each existing Purchased Affiliated
Accounts). The Borrower shall give the Agent prompt notice of any material
change in its administrative and operating procedures referred to in the
previous sentence. The Borrower will permit the Agent or any of its
representatives, at reasonable times and reasonable intervals upon reasonable
advance notice (and in any event at least two weeks’ advance notice unless an
Event of Default then exists and, then, with one (1) Business Day’s advance
notice) to visit all of its and the Irish Subsidiary’s offices, to discuss its
financial matters with its officers and, in the presence of representatives of
the Borrower, independent public accountants and to examine any of its and the
Irish Subsidiary’s books or other corporate records. The Agent may conduct all
such field audits of all Collateral of the Borrower and the Irish Subsidiary as
the Agent may reasonably request, all at reasonable times and upon reasonable
advance notice to Borrower (and in any event at least two weeks’ advance notice
unless an Event of Default then exists and, then, with (1) Business Day’s
advance notice), all such field audits to be conducted by internal auditors of
the Agent or of outside auditors of nationally recognized good standing engaged
by the Agent, and in form and substance reasonably satisfactory to the Agent and
at such intervals as Agent shall determine; provided, however, that unless an
Event of Default then exists, the Agent will limit such audits subsequent to the
Closing Date to one (1) per each twelve (12) months’ period with the first such
audit not occurring until at least 180 days after the Closing Date. The Borrower
shall pay any reasonable and documented out-of-pocket fees and expenses,
including, without limitation, any fees of its independent public accountants
and internal or external auditors incurred in connection with the Agent’s or any
Lender’s exercise of its rights pursuant to this Section 6.1.7.
     SECTION 6.1.8 Maintenance of Properties, Etc. The Borrower will maintain
and preserve all of its and the Irish Subsidiary’s properties (real and personal
and including all intangible assets), except obsolete properties which are not
used or necessary in the conduct of its business, in good working order and
condition, ordinary wear and tear excepted, in each case, except as could not
reasonably be expected to result in a Material Adverse Change.
     SECTION 6.1.9 Maintenance of Licenses and Permits. The Borrower will
maintain and preserve all of its and the Irish Subsidiary’s intellectual
property rights, permits, licenses, approvals and privileges issued under or
arising under any Requirements of Law, except as could not reasonably be
expected to result in a Material Adverse Change.

- 44 -



--------------------------------------------------------------------------------



 



     SECTION 6.1.10 Maintenance of Affiliated Purchase Agreements. The Borrower
will maintain at all times in full force and effect the Affiliated Purchase
Agreements, except as could not reasonably be expected to result in a Material
Adverse Change.
     SECTION 6.1.11 Compliance with Laws. The Borrower will comply and cause the
Irish Subsidiary to comply with all applicable Requirements of Law.
     SECTION 6.1.12 Deposit Accounts. The Borrower shall maintain all of its
Deposit Accounts with the Agent (or an Affiliate of the Agent), with another
Lender or with another depository institution approved by the Agent, in its
Permitted Discretion, and such Deposit Accounts shall at all time be subject to
Deposit Account Control Agreements. Without limitation of the foregoing, the
Borrower shall cause all Collections to be deposited (whether by electronic
payment or otherwise) in Deposit Accounts of the Borrower subject to Deposit
Account Control Agreements. The Borrower shall establish and maintain a lockbox
address pursuant to the terms of a lockbox agreement with the Agent (or its
designee) which shall be in form and substance satisfactory to the Agent in its
Permitted Discretion, and the Borrower shall request in writing and otherwise
take such reasonable steps to ensure that all of its Account Debtors which make
payments on Purchased Affiliated Accounts to the Borrower forward them directly
to such lockbox address. The parties hereto agree that, unless and until an
Event of Default shall have occurred and be continuing, the Borrower and the
Irish Subsidiary may withdraw amounts on deposit in Deposit Accounts on each
Business Day.
     SECTION 6.2 Negative Covenants. The Borrower agrees that until all
Commitments have terminated and all Obligations (other than unmatured contingent
Obligations and Obligations that expressly survive the termination of this
Agreement pursuant to Section 9.5) have been paid and performed in full, the
Borrower will perform, and cause the Irish Subsidiary to perform, the
obligations set forth in this Section 6.2.
     SECTION 6.2.1 Business Activities. The Borrower will not engage or permit
the Irish Subsidiary to engage in any material business activity, except those
in which the Borrower is engaged on the Closing Date and such activities as may
be incidental or related thereto and reasonable extensions thereof. For
avoidance of any doubt, the business activity of the Borrower on the Closing
Date is limited to the acquisition of Purchased Affiliated Accounts pursuant to
the Affiliated Purchase Agreements, the financing thereof pursuant thereto, and
the remittance of borrowed funds to the Affiliated Sellers from time to time
pursuant to the terms of the Affiliated Purchase Agreements in payment of the
Purchased Affiliate Accounts; and the business of the Irish Subsidiary is as
described and limited by Section 6.2.7. Other than the Purchased Affiliated
Accounts and for miscellaneous office equipment necessary to operate its
business, e.g., copiers, computers, etc., the Borrower shall own no material
tangible assets.
     SECTION 6.2.2 Indebtedness. The Borrower will not, and will not permit the
Irish Subsidiary to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness other than: (a) Indebtedness
in respect of the Loans, Letters of Credit and other Obligations; and
(b) unsecured Indebtedness owing to any Affiliate at any time.
     SECTION 6.2.3 Liens. The Borrower will not, and will not permit the Irish
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
property, revenues or assets,

- 45 -



--------------------------------------------------------------------------------



 



whether now owned or hereafter acquired, except: (a) Liens in favor of the Agent
or the Lenders granted pursuant to any Loan Document; (b) Liens for taxes,
assessments or other governmental charges or levies not at the time delinquent
or thereafter payable with penalty or being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books; (c) judgment Liens with respect to
judgments to the extent such judgments do not constitute an Event of Default
described in Section 7.1.9; (d) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other non-consensual statutory liens; (e)
statutory or common law liens or rights of setoff of depository banks with
respect to funds of the Borrower or the Irish Subsidiary at such banks to secure
fees and charges in connection with returned items or the standard fees and
charges of such banks in connection with the deposit accounts maintained by the
Borrower or the Irish Subsidiary at such banks; (f) extended retentions of title
on the Purchased Affiliate Accounts (provided that, pursuant to the Affiliated
Purchase Agreements, any such Liens are made subordinate to the Lien of the
Agent on the Collateral) that will expire upon the payment by the Borrower of
the purchase price therefor; and (g) as listed on Schedule 6.2.3 annexed hereto;
     SECTION 6.2.4 Financial Covenant. If Facility Availability at the end of
any Fiscal Month, determined on a daily average basis for such Fiscal Month, is
less than Five Million Euros (€5,000,000), then the Fixed Charge Coverage Ratio
(as defined in Schedule 6.2.4), computed for the applicable fiscal period
described in said Schedule 6.2.4, shall be not less than that amount specified
on said Schedule 6.2.4 as of the end of such fiscal period.
     SECTION 6.2.5 Investments. The Borrower will not and will not permit the
Irish Subsidiary to make, incur, assume or suffer to exist any Investment in any
other Person except: (a) deposits for utilities, security deposits under leases
and similar prepaid expenses; (b) Purchased Affiliated Accounts; and (c) deposit
accounts of the Borrower maintained with banks in the ordinary course of
business and the funds therein.
     SECTION 6.2.6 Restricted Payments, Etc. If and only if an Event of Default
has occurred which is then continuing, the Borrower will not declare, pay or
make any dividend or distribution (in cash, property or obligations) on the
shares of any class of Stock (now or hereafter outstanding) of the Borrower or
on any warrants, options or other rights in respect of any class of Stock (now
or hereafter outstanding) of the Borrower or apply, any of its funds, property
or assets to the purchase, redemption, sinking fund or other retirement of any
shares of any class of Stock (now or hereafter outstanding) of the Borrower or
any rights, options or warrants to subscribe for or purchase any shares of any
class of Stock of the Borrower, or make any deposit for any of the foregoing.
     SECTION 6.2.7 Consolidation Merger, Etc. The Borrower will not, and will
not permit the Irish Subsidiary to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person (or of any division or business
unit thereof), except by the Borrower of the Irish Subsidiary whose Stock is
being acquired by the Borrower on the Closing Date pursuant to the Irish
Subsidiary Purchase Documents; provided, however, that, notwithstanding the
foregoing, (a) soon as practicable hereafter, but in any event, unless the
Required Lenders otherwise approve, not later than December 1, 2011, Borrower
shall have caused all Irish Subsidiary Collection Accounts to be closed and
shall have dissolved the Irish Subsidiary, or caused the Irish

- 46 -



--------------------------------------------------------------------------------



 



Subsidiary to be merged into, or consolidated with, the Borrower or liquidated
(in which event, the Irish Subsidiary Guaranty and the Irish Subsidiary Security
Agreement shall be released and discharged concurrently therewith), and
(b) pending such dissolution, merger, consolidation or liquidation, from and
after the Closing Date, (i) the Irish Subsidiary shall own no assets, other than
the Irish Subsidiary Collection Accounts, and have no liabilities, other than
for the fees and charges associated with the operation of the Irish Subsidiary
Collection Accounts (which the Borrower agrees to cause to be paid), (ii) the
Irish Subsidiary shall conduct no business other than to own and operate the
Irish Subsidiary Collection Accounts for the benefit of the Borrower; (iii) all
funds deposited into the Irish Subsidiary Deposit Accounts constituting proceeds
of Purchased Affiliated Accounts shall constitute property of the Borrower and
the Borrower shall cause all such deposited funds to be withdrawn and paid over
to the Borrower’s Deposit Accounts on a daily basis; (iv) the Borrower shall
make no loans or cash advances to, or otherwise invest any funds in, the Irish
Subsidiary except for nominal sums related to, and necessary for, its ongoing
existence and the maintenance of the Irish Subsidiary Collection Accounts.
     SECTION 6.2.8 Subsidiaries. The Borrower will not and will not permit the
Irish Subsidiary to create or acquire any Subsidiary except, in the case of the
Borrower, for the Irish Subsidiary.
     SECTION 6.2.9 Asset Dispositions, Etc. The Borrower will not and will not
permit the Irish Subsidiary to sell, transfer, lease or otherwise dispose of, or
grant options, warrants or other rights with respect to, any of its assets to
any Person, unless the disposition does not include any Eligible Accounts and
except for any dispositions to the Borrower by the Irish Subsidiary.
     SECTION 6.2.10 Modification of Organic Documents, Etc. The Borrower will
not and will not permit the Irish Subsidiary to consent to any amendment,
supplement or other modification of any of the terms or provisions contained in,
or applicable to, the Organic Documents of the Borrower or the Irish Subsidiary
that is materially adverse to the interests of the Lenders.
     SECTION 6.2.11 Transactions with Affiliates. The Borrower will not and will
not permit the Irish Subsidiary to enter into, or cause, suffer or permit to
exist any transaction, arrangement or contract with any of its other Affiliates
which is on terms which are less favorable to the Borrower than are obtainable
from any Person which is not one of its Affiliates, except that (i) the Borrower
may enter into, and perform under, the Affiliated Purchase Agreements (including
the purchase of Purchased Affiliated Accounts pursuant thereto), (ii) the
Borrower may incur and perform its obligations with respect to Indebtedness
incurred in accordance with Section 6.2.2(b) hereof, (iii) the Borrower may
acquire the Stock of the Irish Subsidiary pursuant to the Irish Subsidiary
Purchase Documents on the Closing Date, and thereafter own and operate the Irish
Subsidiary subject to the limitations set forth in Section 6.2.7, and (iv) the
Borrower and Dana Europe A.G. an Affiliate, may enter into an Intra-Group
Service Agreement, dated as of the Closing Date, pursuant to the Borrower may
receive services thereunder from Dana Europe A.G. pursuant thereto for the
service fee described therein as in effect on the Closing Date.

- 47 -



--------------------------------------------------------------------------------



 



     SECTION 6.2.12 Change in Accounting Method. The Borrower will not and will
not permit the Irish Subsidiary to make any change in accounting treatment and
reporting practices except as required by Irish GAAP.
     SECTION 6.2.13 Change in Fiscal Year End. The Borrower will not and will
not permit the Irish Subsidiary to change its Fiscal Year end or have a
different Fiscal Year from each other.
     SECTION 6.2.14 Amendments to Affiliated Purchase Agreements. The Borrower
will not and will not permit the Irish Subsidiary to amend, modify, waive,
consent to any change in, or otherwise agree to, or acquiesce in, any change to
any of the terms and conditions of any of the Affiliated Purchase Agreements at
any time subsequent to the Closing Date, except with the prior written approval
of Agent.
     SECTION 6.2.15 Compliance with Anti-Terrorism Laws. The Borrower will not
and will not permit the Irish Subsidiary to: (a) directly or indirectly, in
connection with the Loans, knowingly (i) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law; (b) directly or indirectly, in connection with the Loans, knowingly cause
or permit any of the funds of the Borrower or the Irish Subsidiary that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Anti-Terrorism Law; and
(c) knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in the Loan Parties or
(ii) any of the funds or properties of the Loan Parties that are used to repay
the Loans to constitute property of, or be beneficially owned directly or
indirectly by, an Embargoed Person.
ARTICLE 7
EVENTS OF DEFAULT
     SECTION 7.1 Events of Default. The term “Event of Default” shall mean any
of the events set forth in this Section 7.1.
     SECTION 7.1.1 Non-Payment of Obligations. Either: (i) The Borrower shall
default: (a) in the payment or prepayment when due of any principal of any Loan;
or (b) in the payment when due of the interest payable in respect of any Loan,
the fees provided for in Section 2.3 hereof or any other Obligations and such
default shall continue unremedied for a period of five (5) Business Days; or
(ii) the Irish Subsidiary shall default in the payment of its obligations under
the Irish Subsidiary Guaranty..
     SECTION 7.1.2 Non-Performance of Certain Covenants. The Borrower shall
default in the due performance and observance of any of its obligations under
Section 6.1 (including any which the Borrower has agreed to cause the Irish
Subsidiary to perform or observe) and such default shall continue unremedied for
a period of thirty (30) days after receipt of notice thereof

- 48 -



--------------------------------------------------------------------------------



 



from Agent or any Lender, or shall default in the due performance or observation
of any of its obligations under Section 6.2.
     SECTION 7.1.3 Defaults Under Other Loan Documents; Non-Performance of Other
Obligations. Any “Event of Default” shall occur under the other Loan Documents;
or the Borrower shall default in the due performance and observance of any other
obligation, covenant or agreement contained herein or in any other Loan Document
and such default shall continue unremedied for a period of thirty (30) days
after receipt of notice thereof from Agent or any Lender.
     SECTION 7.1.4 Bankruptcy. Any Event of Bankruptcy shall occur with respect
to any Transaction Party.
     SECTION 7.1.5 Breach of Warranty. Any representation or warranty of the
Borrower or the Irish Subsidiary hereunder or in any other Loan Document or in
any other writing furnished by or on behalf of the Borrower or the Irish
Subsidiary to the Agent or any Lender for the purposes of or in connection with
this Agreement or any such Loan Document is or shall be incorrect in any
material respect when made.
     SECTION 7.1.6 Breach by Affiliated Seller. Either: (i) any representation,
warranty, certification or statement made by any Affiliated Seller in,
respectively, the applicable Affiliate Purchase Agreement shall prove to have
been incorrect in any material respect when made or deemed made, except to the
extent that the affected Affiliated Seller has repurchased from Borrower, for
cash, all Purchased Affiliate Accounts affected thereby for the amount then
owing thereunder twenty (20) Business Days after such Default occurs to the
extent required by the applicable Affiliated Purchase Agreement; or (iii) any
“Seller Termination Event” (as that term, or any similar term, is defined in the
applicable Affiliate Purchase Agreement) occurs.
     SECTION 7.1.7 Default on Other Indebtedness, Etc. (a) Any Indebtedness of
any Transaction Party in an aggregate principal amount exceeding Five Million
Euros (€5,000,000) (i) shall be duly declared to be or shall become due and
payable prior to the stated maturity thereof, or (ii) shall not be paid as and
when the same becomes due and payable including any applicable grace period; or
(b) there shall occur and be continuing any event which constitutes an event of
default under any Instrument relating to any Indebtedness of any Transaction
Party in an aggregate principal amount exceeding Five Million Euros (€5,000,000)
the effect of which is to permit the holder or holders of such Indebtedness, or
a trustee, agent or other representative on behalf of such holder or holders, to
cause such Indebtedness to become due prior to its stated maturity.
     SECTION 7.1.8 Failure of Valid, Perfected Lien. Agent’s Lien in the
Collateral, and all proceeds thereof, securing the Obligations shall cease to be
valid or perfected at any time after the Closing Date, except to the extent any
failure to be perfected arises as a result of the Agent failing to take any
action to establish or maintain the validity or perfection thereof.
     SECTION 7.1.9 Judgments. A final judgment which (in each case to the extent
not covered by insurance), exceeds an aggregate of Five Million Euros
(€5,000,000), shall be entered against the Borrower or the Irish Subsidiary and,
within sixty (60) days after entry thereof, such

- 49 -



--------------------------------------------------------------------------------



 



judgment shall not have been discharged or execution thereof stayed pending
appeal, or, within sixty (60) days after the expiration of any such stay, such
judgment shall not have been discharged.
     SECTION 7.1.10 Loss of Permits, Etc. Either (i) the entry of any order of a
court enjoining, restraining or otherwise preventing the Borrower or the Irish
Subsidiary from conducting all or any material part of its business affairs; or
(ii) the cessation of business or dissolution of the Borrower or, except as
expressly contemplated hereby, the Irish Subsidiary.
     SECTION 7.1.11 Change of Control. Any of the following shall occur:
(i) Ultimate Holdco shall cease at any time to own and control directly or
indirectly one hundred percent of the issued and outstanding Voting Stock of
each of the Affiliated Sellers and the Borrower; or (ii) the Affiliated Sellers
shall cease at any time to own and control directly or indirectly one hundred
percent (100%) of the issued and outstanding Voting Stock of the Borrower; or
(iii) the Borrower shall cease at any time to own and control one hundred
percent (100%) of the issued and outstanding Voting Stock of the Irish
Subsidiary, except as contemplated hereby.
     SECTION 7.2 Action if Bankruptcy Default. If any Event of Default described
in Section 7.1.4 shall occur, the outstanding principal amount of all
outstanding Loans and all other Obligations automatically shall be and become
immediately due and payable, without notice or demand, and the Borrower will
deposit with the Agent, as cash collateral, an amount equal to the aggregate
undrawn face amount of all Letters of Credit, which amount automatically shall
become immediately due and payable by the Borrower and to the extent paid by the
Borrower shall constitute a prepayment under this Agreement, and the Agent may
exercise any and all rights and remedies available under this Agreement or any
other Loan Document, or available at Law or in equity, at any time, in any order
and in any combination. In addition thereto, the Borrower authorizes the Agent,
following the occurrence and during the continuation of a such Event of Default,
to take any and all steps in the Borrower’s name and on behalf of the Borrower
that are necessary or desirable, in the determination of the Agent, to collect
amounts due under the Collateral, including (i) endorsing the Borrower’s name on
checks and other instruments representing Collections, (ii) enforcing the
Purchased Affiliated Accounts and any Related Security and other Loan Documents,
including to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with therewith and (iii) to file any claims or take any action or
institute any proceedings that the Agent (or such designee) may deem to be
necessary or desirable for the collection thereof or to enforce compliance with
the terms and conditions of, or to perform any obligations or enforce any rights
of the Borrower in respect of, the Purchased Affiliated Accounts and any Related
Security and any other Loan Documents.
     SECTION 7.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 7.1.4) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Agent may, and
upon the direction of the Required Lenders, shall (a) declare all or any portion
of the outstanding principal amount of the Loans to be due and payable and any
or all other Obligations to be due and payable, whereupon the full unpaid amount
of such Loans and any and all other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand, or presentment, (b) demand that the Borrower deposit with the
Agent, as cash collateral, an amount

- 50 -



--------------------------------------------------------------------------------



 



equal to the aggregate undrawn face amount of all Letters of Credit, which
amount shall become immediately due and payable by the Borrower and to the
extent paid by the Borrower shall constitute a prepayment under this Agreement,
and (c) to the extent permitted under any Letter of Credit, require the
beneficiary thereof to draw upon the undrawn face amount thereof, and the Agent
may exercise any and all rights and remedies available under this Agreement or
any other Loan Document, or available at Law or in equity, at any time, in any
order and in any combination.
     SECTION 7.4 Application of Proceeds Following Default. Notwithstanding
anything to the contrary set forth in this Agreement, following the occurrence
of an Event of Default and the acceleration of the Obligations pursuant to
Section 7.3, all proceeds of Collateral and other payments made by the Borrower,
or received from any other source, shall be applied as follows: (a) first to the
payment of all fees and reasonable expenses of the Agent then due hereunder or
under any of the other Loan Documents and allocated to the Facility until paid
in full; (b) second to the payment of all fees and expenses in respect of the
Facility then due to the Lenders having Facility Commitments hereunder, pro rata
based on the outstanding principal balance of each such Lender’s Facility Loan
until paid in full; (c) third, to pay interest due in respect of the Facility
Loans, pro rata based on the outstanding principal balance of each such Lender’s
Facility Loan until paid in full; (d) fourth, to repay principal of the Facility
Loans, pro rata based on the outstanding principal balance of each such Lender’s
Facility Loan until paid in full; (e) fifth, to be held by the Agent as cash
collateral in an amount up to one hundred five percent (105%) of the then
outstanding face amount of all Letters of Credit issued hereunder; (f) sixth, to
pay all other Obligations, including all fees, expenses and interest thereon,
until all such Obligations are paid in full; and (g) thereafter, to the Borrower
or such other Person entitled thereto under applicable Law.
ARTICLE 8
THE AGENT
     SECTION 8.1 Actions. Each Lender authorizes the Agent to act on behalf of
such Lender under this Agreement and any other Loan Document and, in the absence
of other written instructions from the Required Lenders received from time to
time by the Agent (with respect to which the Agent agrees that it will, subject
to the last two sentences of this Section 8.1, comply, except as otherwise
reasonably advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Agent by the terms hereof
and thereof, together with such powers as may be reasonably incidental thereto.
Each Lender (including, without limitation, ING in its capacity as a Lender)
agrees (which agreement shall survive any termination of this Agreement) to
indemnify the Agent, severally but not jointly, pro rata according to such
Lender’s aggregate percentage of the Commitments from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement, the Notes, or any other Loan
Document, including the reimbursement of the Agent for all out-of-pocket
expenses (including attorneys’ fees) incurred by the Agent hereunder or in
connection herewith or in enforcing the Obligations of the Borrower under this
Agreement or any other Loan Document, in all cases as to which the Agent is not
reimbursed by the Borrower;

- 51 -



--------------------------------------------------------------------------------



 



provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements determined by a court of competent jurisdiction
in a final proceeding to have resulted primarily from the Agent’s gross
negligence or willful misconduct. Notwithstanding any other provision of this
Agreement to the contrary, the Agent shall not be required to take any action
hereunder or under any other Loan Document, or to prosecute or defend any suit
in respect of this Agreement or any other Loan Document, unless it is
indemnified to its satisfaction by the Lenders against loss, costs, liability
and expense. If any indemnity in favor of the Agent shall become impaired, it
may call for additional indemnity and cease to do the acts indemnified against
until such additional indemnity is given.
     SECTION 8.2 Funding Reliance, Etc. Unless the Agent shall have been
notified by telephone, confirmed in writing, by any Lender by 3:00 p.m., New
York City time, on the day prior to a Borrowing that such Lender will not make
available the amount which would constitute its Loan Percentage of the Facility
Loans on the date specified therefor, the Agent may assume that such Lender has
made such amount available to the Agent and, in reliance upon such assumption,
make available to the Borrower a corresponding amount; provided, however, that
the Agent shall have no obligation to do so. If such amount is made available by
such Lender to the Agent on a date after the date of such Borrowing, such Lender
shall pay to the Agent on demand interest on such amount at the Federal Funds
Rate for the number of days from and including the date of such Borrowing to the
date on which such amount becomes immediately available to the Agent, together
with such other compensatory amounts as may be required to be paid by such
Lender to the Agent pursuant to the Rules for Interbank Compensation of the
Council on International Banking or the Clearinghouse Compensation Committee, as
the case may be, as in effect from time to time. A statement of the Agent
submitted to any Lender with respect to any amounts owing under this Section 8.2
shall be conclusive, in the absence of manifest error. If such amount is not in
fact made available to the Agent by such Lender within three (3) Business Days
after the date of such Borrowing, the Agent shall be entitled to recover such
amount, with interest thereon at the rate per annum then applicable to the Loans
comprising such Borrowing, within five Business Days after demand, from the
Borrower.
     SECTION 8.3 Exculpation. Neither the Agent nor any of its directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement, the Notes, or any Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. The Agent shall not be responsible to any Lender
for any recitals, statements, representations or warranties herein or in any
certificate or other document delivered in connection herewith or for the
authorization, execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, or sufficiency of any of the Loan Documents, the
financial condition of the Borrower or any Subsidiary or the condition or value
of any of the Collateral, or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
any of the Loan Documents, the financial condition of the Borrower or any
Subsidiary or the existence or possible existence of any Default. The Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which it believes to
be genuine and to have been presented by a proper Person.

- 52 -



--------------------------------------------------------------------------------



 



     SECTION 8.4 Successor. The Agent may resign as such at any time upon at
least thirty (30) days’ prior notice to the Borrower and all Lenders, such
resignation not to be effective until a successor Agent is in place. If the
Agent at any time resigns, the Required Lenders, with the prior consent of the
Borrower prior to the occurrence and continuation of any Event of Default (not
to be unreasonably withheld), may appoint another Lender as a successor Agent
which shall thereupon become the Agent hereunder. If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Agent’s giving notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be one of the Lenders or a financial institution
reasonably acceptable to the Borrower organized under the Laws of the United
States and having a combined capital and surplus of at least Five Hundred
Million Euros (€500,000,000). Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall be entitled to
receive from the retiring Agent such documents of transfer and assignment as
such successor Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.
     SECTION 8.5 Loans and other Transactions by the Agent and its Affiliates.
The Agent shall have the same rights and powers with respect to (a) the Loans
made by it or any of its Affiliates, and (b) the Notes held by it or any of its
Affiliates, as any Lender and may exercise the same as if it were not the Agent.
ING and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, the
Borrower or any Person who may do business with or own securities of the
Borrower, all as if ING were not the Agent and without any duty to account
therefor to the Lenders.
     SECTION 8.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Agent and each other Lender, and based on such financial
information and such other documents, information and investigations as it has
deemed appropriate, made its own credit decision to extend its Commitments, to
make the Loans. Each Lender also acknowledges that it will, independently of the
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
     SECTION 8.7 Copies, Etc. The Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to the Agent by the
Borrower pursuant to the terms of this Agreement. The Agent will distribute to
each Lender each Instrument received for its account and copies of all other
communications received by the Agent from the Borrower for distribution to the
Lenders by the Agent in accordance with the terms of this Agreement.
Notwithstanding anything herein contained to the contrary, all notices and
communications to, with or from the Borrower under this Agreement and the other
Loan Documents shall be effected by the Lenders through the Agent and by the
Borrower through the Agent.

- 53 -



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS
     SECTION 9.1 Waivers, Amendments, Etc.
     (a) The provisions of this Agreement and of each other Loan Document may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and, (x) in the case of an amendment or
modification, is consented to by the Borrower and the Required Lenders or (y) in
the case of a waiver of any obligation of the Borrower or of compliance by the
Borrower with any prohibition contained in this Agreement or any other Loan
Document, is consented to by the Required Lenders; provided, however, that no
such amendment, modification or waiver:
     (i) which would modify any requirement hereunder that any particular action
be taken by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;
     (ii) which would modify this Section 9.1, change the definition of
“Required Lenders,” reduce any fees payable to the Lenders described in
Article 2 and Article 3 or extend the Facility Maturity Date shall be made
without the consent of each Lender directly and adversely affected thereby;
     (iii) which would extend the due date for, or reduce the amount of, any
payment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of each Lender directly and adversely affected thereby; or
     (iv) which would affect adversely the interests, rights, compensation or
obligations of the Agent shall be made without the consent of the Agent.
     (b) No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) and (iii) in the proviso to the
first sentence of this Section 9.1(a).
     (c) No failure or delay on the part of the Agent, any Lender or the holder
of any Note in exercising any power or right under this Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Borrower in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by the Agent, any Lender or the
holder of any Note under this Agreement or any other Loan Document shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
     (d) Neither any Lender nor the Agent shall be under any obligation to
marshal any assets in favor of the Borrower or against or in payment of any or
all of the Obligations. Recourse for security shall not be required at any time.
To the extent that the Borrower makes a payment or payments to the Agent or the
Lenders, or the Agent or the Lenders enforces their

- 54 -



--------------------------------------------------------------------------------



 



security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently for any reason invalidated, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy Law, state or federal
Law, common Law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
     SECTION 9.2 Notices. All notices hereunder shall be in writing and shall be
sufficiently given to the Agent, the Lenders or the Borrower if addressed or
delivered to them at the following addresses:

         
 
  If to the Lender:   ING Capital LLC

 
      Structured Finance Group

 
      200 Galleria Parkway

 
      Atlanta, Georgia 30339

 
      Attention: Portfolio Manager
 
       
 
  with a copy to   King & Spalding, LLP

 
  (which shall not   1180 Peachtree Street

 
  constitute notice):   Atlanta, Georgia 30309

 
      Attention: Gerald T. Woods, Esq.
 
       
 
  If to the Borrower:   Dana Financial Services Ireland Limited

 
      25/26 Windsor Place

 
      Lower Pembroke Street

 
      Dublin 2 Ireland

 
      Attention: The Directors
 
       
 
  with a copy to   Paul, Weiss, Rifkind, Wharton & Garrison LLP

 
  (which shall not   1285 Avenue of the Americas

 
  constitute notice):   New York New York 10019-6064

or at such other address as any party may designate to any other party by
written notice. All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; when
received, if deposited in the mail, postage prepaid; and on the next Business
Day, if timely delivered to an air courier guaranteeing overnight delivery.
     To the extent consented to by the Agent in writing from time to time, the
Agent agrees that receipt of notices and communications (other than any such
notice or communication that (i) relates to a request for a new, or a conversion
of an existing, Borrowing or other extension of credit (including any election
of an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Agent at its e-mail address(es) set forth

- 55 -



--------------------------------------------------------------------------------



 



above shall constitute effective delivery of notices and communications to the
Agent for purposes of the Loan Documents.
     SECTION 9.3 Costs and Expenses. The Borrower agree to pay all reasonable
and documented out-of-pocket expenses of the Agent for the negotiation,
preparation, execution, and delivery of this Agreement and each other Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements, terminations, releases or other modifications to this
Agreement or any other Loan Document as may from time to time hereafter be
required (including the reasonable and documented fees and expenses of a single
outside counsel for the Agent (plus a single local counsel in each relevant
jurisdiction), or of any consultants or other experts retained by the Agent from
time to time in connection therewith) whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees to pay and hold
the Agent and the Lenders harmless from any stamp, documentary, intangibles,
transfer or similar taxes or charges, and all recording or filing fees with
respect to the Loan Documents or any payments to be made thereunder and all
title insurance premiums, surveyors costs and valuation fees, and to reimburse
the Agent and each Lender upon demand for all out-of-pocket expenses (including
attorneys’ fees and expenses) incurred by the Agent or such Lender in enforcing
the Obligations of the Borrower under this Agreement or any other Loan Document
or related Document or in connection with any restructuring or “work-out” of any
Obligations. The Agent will provide copies of statements and invoices with
respect to such fees and expenses upon request by the Borrower from time to
time.
     SECTION 9.4 Indemnification. In consideration of the execution and delivery
of this Agreement by the Agent and each Lender and the extension of the
Commitments, the Borrower hereby indemnifies and holds the Lender Parties free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities, damages and expenses (irrespective of whether such
Lender Party is a party to the action for which indemnification hereunder is
sought), including attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Lender Parties or any of them or asserted or
awarded against the Lender Parties or any of them as a result of, or arising out
of, or relating to:
     (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan or Letter of Credit;
     (b) the use of any of the proceeds of any Loan or Letter of Credit by the
Borrower or any beneficiary of a Letter of Credit for any other purpose;
     (c) any information furnished by the Borrower in connection with the
syndication of this Agreement;
     (d) the entering into and performance of this Agreement and any other Loan
Document by any of the Lender Parties (other than the breach by such Lender
Party of this Agreement);
     (e) the breach in any material respect by the Borrower of any
representation or warranty set forth in this Agreement or any Loan Document;

- 56 -



--------------------------------------------------------------------------------



 



     (f) the failure of the Borrower to comply in any material respect with any
term, condition, or covenant set forth in this Agreement or any Loan Document;
or
     (g) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not the Agent or any Lender (or any of their
respective officers, directors, partners, employees or agents) is a party
thereto;
except, in each case, for any such Indemnified Liabilities arising for the
account of a particular Lender Party by reason of the relevant Lender Party’s
bad faith, gross negligence or willful misconduct or breach of any Loan Document
as determined by a final and nonappealable decision of a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable Law. The foregoing indemnity
shall become effective immediately upon the execution and delivery hereof and
shall remain operative and in full force and effect notwithstanding the
consummation of the transactions contemplated hereunder, the repayment of any of
the Loans made hereunder, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Lender or the Agent.
     SECTION 9.5 Survival. The agreements in Sections 2.4, 3.6, 9.3 and 9.4 in
each case survive any termination of this Agreement and the payment in full of
principal, interest and other amounts payable hereunder and under the Notes and
the other Loan Documents. The representations and warranties made by the
Borrower in this Agreement, the Notes and in each other Loan Document shall
survive the execution and delivery of this Agreement, the Notes and each such
other Loan Document.
     SECTION 9.6 Severability. Any provision of this Agreement, the Notes or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement, the Notes or such other Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.
     SECTION 9.7 Headings. The various headings of this Agreement, the Notes and
of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement, the Notes or such other
Loan Document or any provisions hereof or thereof.
     SECTION 9.8 Counterparts, Effectiveness, Etc. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the Borrower, the Lenders and the Agent and be deemed to be an
original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower and each Lender shall have been received by
the Agent and notice thereof shall have been given by the Agent to the Borrower
and each Lender. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.

- 57 -



--------------------------------------------------------------------------------



 



     SECTION 9.9 Governing Law; Entire Agreement.
     (a) THIS AGREEMENT AND THE NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK. THIS
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
     (b) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR RELATED DOCUMENT, AND EACH HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE OR FEDERAL COURT. EACH PARTY AGREES THAT SUCH JURISDICTION
SHALL BE EXCLUSIVE WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING BROUGHT BY IT
AGAINST ANY OTHER PARTY. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF ANY INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.
     (c) The Borrower does hereby irrevocably designate, appoint and empower CT
Corporation System, whose present address is 111 Eighth Avenue, New York, New
York 10011, as its authorized agent to receive, for and on its behalf and its
property, service of process in the State of New York when and as such legal
actions or proceedings may be brought in the courts of the State of New York or
of the United States of America sitting in New York, and such service of process
shall be deemed complete upon the date of delivery thereof to such agent whether
or not such agent gives notice thereof to the Borrower, or upon the earliest of
any other date permitted by applicable Law. The Borrower shall furnish the
consent of CT Corporation System so to act to the Agent on or prior to the
Closing Date. It is understood that a copy of said process served on such agent
will as soon as practicable be forwarded to the Borrower, at its address set
forth below, but its failure to receive such copy shall not affect in any way
the service of said process on said agent as the agent of the Borrower. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of the
copies thereof by certified mail, return receipt requested, postage prepaid, to
it at its address set forth herein, such service to become effective upon the
earlier of (i) the date 10 calendar days after such mailing or (ii) any earlier
date permitted by applicable Law. The Borrower agrees that it will at all times
continuously maintain an agent to receive service of process in the State of New
York on behalf of itself and its properties and in the event that, for any
reason, the agent named above or its successor shall no longer serve as its
agent to receive service of process in the State of New York on its behalf, it
shall promptly appoint a successor so to serve and shall advise the Agent and
the Lenders thereof (and shall furnish to the Agent the consent of any successor
agent so to act). Nothing in this Section 9.9 shall affect the right of the
Agent or any Lender to serve process in any other manner permitted by applicable
Law.

- 58 -



--------------------------------------------------------------------------------



 



     SECTION 9.10 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that the Borrower may not assign or
transfer their rights or obligations hereunder without the prior written consent
of all Lenders; and the rights of sale, assignment and transfer of the Lenders
are subject to Section 9.11.
     SECTION 9.11 Sale and Transfers, Participations, Etc.
     (a) Any Lender may at any time assign, syndicate or sell to one or more
Participants participating interests in any Loan owing to such Lender, any Note
held by such Lender, the Commitment of such Lender, any interest of any Lender
in any Letter of Credit Obligations or any other interest of Lender under this
Agreement and any Loan Document. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement shall remain unchanged and such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Agreement and the other Loan Documents and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. The Borrower agrees that if amounts
outstanding under this Agreement and the Notes are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence and
continuance of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any Note, provided that such right of setoff shall be subject to
the approval of the Required Lenders and to the obligations of such Participant
to share with the Lenders, and the Lenders agree to share with such Participant,
as provided in Section 3.7 as if the Participant were a Lender hereunder. The
Borrower also agree that any Participant shall be entitled to the benefits of
(i) Section 9.4 and (ii) Sections 2.4 and 3.6, with respect to its participation
in the Commitments and the Loans outstanding from time to time; provided, that
no Participant shall be entitled to receive any greater amount pursuant to the
Sections referred to in clause (ii) than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred and
each Participant shall be subject to the obligations of such Lender set forth in
such Sections. No Lender shall grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Loan Document.
     (b) With the consent of the Agent (and prior to the occurrence of an Event
of Default, with the consent of the Borrower which shall not be unreasonably
withheld), any Lender may at any time sell to any Purchasing Lender all or any
part in a minimum amount of Five Million Euros (€5,000,000), of its rights and
obligations under this Agreement and the Notes pursuant to a Transfer
Supplement, executed by such Purchasing Lender, such transferor Lender and the
Agent. Upon (i) such execution of such Transfer Supplement, and (ii) delivery of
a fully executed copy thereof to the Borrower, such Purchasing Lender shall for
all purposes be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender under this Agreement, to the same extent as if it
were an original party hereto with an Facility Percentage as set forth in such
Transfer Supplement, and no further consent or action by the Borrower, the
Lenders or the Agent shall be required. Such Transfer Supplement shall be

- 59 -



--------------------------------------------------------------------------------



 



deemed to amend this Agreement to the extent, and only to the extent, necessary
to reflect the addition of such Purchasing Lender and the resulting adjustment
of Facility Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Notes. Upon the consummation of any transfer to a
Purchasing Lender pursuant to this paragraph (b), the transferor Lender, the
Agent and the Borrower shall make appropriate arrangements so that, if required,
replacement Notes are issued to such transferor Lender and new Notes to the
Purchasing Lender in the amount equal to their respective Commitments and
outstanding Loans, as appropriately adjusted pursuant to such Transfer
Supplement.
     (c) The Agent shall maintain at its address referred to herein a copy of
each Transfer Supplement delivered to it and the Register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as the owner of the Loans recorded therein for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a Transfer Supplement executed by a transferor
Lender, the Agent and a Purchasing Lender together with payment by such
Purchasing Lender to the Agent, for the account of the Agent and not for the
account of the Lenders, of a registration and processing fee of Five Thousand
Euros (€5,000), and the Notes subject to such Transfer Supplement, the Agent
shall (i) accept such Transfer Supplement, (ii) record the information therein
in the Register and (iii) give prompt notice of such acceptance and recordation
to the Lenders and the Borrower.
     (e) Each Purchasing Lender, concurrently with the effectiveness of such
transfer, shall represent to the transferor Lender (for the benefit of the
transferor Lender, the Agent and the Borrower) that under applicable Law and
treaties no taxes will be required to be withheld by the Agent, the Borrower or
the transferor Lender with respect to any payments to be made to such Purchasing
Lender in respect of the Loans (and will provide such properly completed and
executed documentation provided by the transferor Lender and prescribed by
applicable law and such other information reasonably requested to such effect).
     (f) Notwithstanding anything to the contrary set forth in this
Section 9.11, (i) any Lender may sell to any of its Affiliates all or any part
of its rights and obligations under this Agreement and the Notes, (ii) any
Lender may create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Loans owing to it and the
Notes held by it) in favor of the Federal Reserve Bank in accordance with
Regulation A of the F.R.S. Board, and (iii) upon the occurrence and during the
continuance of an Event of Default, any Lender may sell to any Purchasing Lender
all or any part of its rights and obligations under this Agreement and the
Notes, in the case of clauses (i) and (ii) above, notwithstanding that the
Borrower does not consent to such sale, provided such Lender has obtained the
consent of the Agent (which consent shall not be unreasonably withheld or
delayed) and otherwise meets the requirements of this Section 9.11.

- 60 -



--------------------------------------------------------------------------------



 



     SECTION 9.12 Other Transactions. Nothing contained herein shall preclude
the Agent or any other Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
     SECTION 9.13 Confidentiality. The Lenders and the Agent shall hold all
non-public, proprietary or confidential information obtained pursuant to the
requirements of this Agreement in accordance with their customary procedures for
handling confidential information of this nature and in accordance with safe and
sound lending practices; however, the Lenders and the Agent may make disclosure
of any such information to its examiners, Affiliates, outside auditors, counsel,
consultants, operators and other professional advisors in connection with this
Agreement, in each case, on a confidential and “need-to-know” basis, or as
required by any proposed syndicate member, transferee or participant in
connection with the contemplated transfer of any Note, Obligations or
Commitments or the contemplating granting of a participation therein, as
required or requested by any governmental authority or representative thereof or
in connection with the enforcement hereof or of any other Loan Document or
pursuant to legal process; provided, however, that any such proposed syndicate
member or proposed transferee or participant shall have agreed in writing for
the Borrower’ benefit to be bound by the terms of this Section 9.13. In no event
shall any Lender or the Agent be obligated or required to return any materials
furnished to it by the Borrower or any of their Subsidiaries.
     SECTION 9.14 Change in Accounting Principles. If any changes in accounting
principles from those used in the preparation of the financial statements
referred to in clause (a)(i) of Section 5.4 hereafter occur as a result of the
promulgation of rules, regulations, pronouncements or opinions by the Accounting
Standards Board (or successors thereto or agencies with similar functions)
result in a change in the method of calculation of financial covenants,
standards or terms found in this Agreement, upon the request of the Borrower or
Agent, the parties hereto agree to enter into negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
changes with the desired result that the evaluations of the Borrower’ financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, that, until the parties hereto have reached a
definitive agreement on such amendments the Borrower shall not change their
Fiscal Year and the Borrower’ financial condition and operations shall continue
to be evaluated on the same principles as those used in the preparation of the
financial statements referred to in Section 5.4.
     SECTION 9.15 Waiver of Jury Trial, Etc. THE AGENT, THE LENDERS AND THE
BORROWER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE AGENT, SUCH LENDERS OR THE
BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND SUCH LENDERS
ENTERING INTO THIS AGREEMENT.

- 61 -



--------------------------------------------------------------------------------



 



     SECTION 9.16 Limitation of Liability. NEITHER ANY PARTY HERETO NOR ANY
AFFILIATE THEREOF SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH SUCH PARTY
DOES HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON, ANY CLAIM FOR ANY SPECIAL,
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES SUFFERED BY SUCH PARTY IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THIS AGREEMENT, THE
LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREIN, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH.
     SECTION 9.17 Usury Savings Clause. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, if at any time any rate of
interest accruing on any Obligation, when aggregated with all amounts payable by
the Borrower under any of the Loan Documents that are deemed or construed to be
interest accrued or accruing on such Obligation under applicable Law, exceeds
the highest rate of interest permissible under any Law which a court of
competent jurisdiction shall, in a final determination, deem applicable to such
Lender with respect to such Obligation (each a “Maximum Lawful Rate”), then in
such event and so long as the Maximum Lawful Rate would be so exceeded, such
rate of interest shall be reduced to the Maximum Lawful Rate; provided that if
at any time thereafter such rate of interest accruing on Obligations held by
such Lender is less than the Maximum Lawful Rate, the Borrower shall continue to
pay interest to such Lender at the Maximum Lawful Rate until such time as the
total interest received by such Lender in respect of the Obligations held by it
is equal to the total interest which such Lender would have received had
interest on all Obligations held by such Lender (but for the operation of this
Section 9.17) accrued at the rate otherwise applicable under this Agreement and
the other Loan Documents. Thereafter, interest payable to such Lender in respect
of the Obligations held by it shall accrue at the applicable rate set forth in
this Agreement or other Loan Documents unless and until such rate again exceeds
the Maximum Lawful Rate, in which event this Section 9.17 shall again apply. In
no event, shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount which such Lender could Lawfully have received had
interest been calculated for the full term of this Agreement at the Maximum
Lawful Rate. In the event that the Maximum Lawful Rate is calculated pursuant to
this Section 9.17, (a) if required by applicable Law, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made, and (b) if
permitted by applicable Law, the Borrower and such Lender shall (i) characterize
any non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effect thereof, and (iii) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the Loans so that interest
for the entire term of the Loans shall not exceed the Maximum Lawful Rate. In
the event that a court of competent jurisdiction, notwithstanding the provisions
of this Section 9.17 shall make a final determination that such Lender has
received interest in excess of the Maximum Lawful Rate, such Lender shall, to
the extent permitted by applicable Law, promptly apply such excess, first to any
interest due and outstanding under this Agreement and the other Loan Documents,
second to any principal due and payable under this Agreement and the Notes,
third to the remaining principal amount of the Notes and fourth to other unpaid
Obligations held by such Lender, and thereafter shall refund any excess to the
Borrower or as a court of competent jurisdiction may otherwise order.

- 62 -



--------------------------------------------------------------------------------



 



     SECTION 9.18 Judgment Currency.
     (a) If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
     (b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the Obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased in less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.18 shall constitute part of the Obligations, be secured by the
Collateral and survive the termination of this Agreement and the payment of all
other Obligations owing hereunder.
     SECTION 9.19 USA PATRIOT Act Notice and Customer Verification.
     Each Lender that is subject to the USA PATRIOT Act and the Agent (for
itself and not on behalf of any Lender) hereby notify the Borrower that pursuant
to the “know your customer” regulations and the requirements of the USA PATRIOT
Act they are required to obtain, verify and record information that identifies
the Borrower which information includes the name, address and tax identification
number (and other identifying information in the event this information is
insufficient to complete verification) that will allow such Lender or the Agent,
as applicable, to verify the identity of the borrower. This information must be
delivered to the Lenders and the Agent no later than five days prior to the
Closing Date and thereafter promptly upon request. This notice is given in
accordance with the requirements of the USA PATRIOT Act and is effective as to
the Lenders and the Agent.
[signature pages follow]

- 63 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

               
 
  SIGNED for and on behalf of DANA FINANCIAL
SERVICES IRELAND LIMITED by its lawfully
appointed attorney in the presence of:  
Andres Virgili
     
 
     
 
     
 
  Lisa O’Sullivan  
 
     
 
  (Witness’s Signature)  
 
     
Lisa O’Sullivan
   
 
     
25-26 Windsor Place
  (Witness’ Address)  
Lower Pembroke Street
     
Dublin 2
   
 
     
Corporate Administrator
  (Witness’ Address)  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC,
as Agent and a Lender
      By:   /s/ W C Beddingfield         Name:   William C. Beddingfield       
Title:   Managing Director     

[Signature Page to Credit Agreement]

 